Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT,

 

dated as of June 7, 2019,

 

among

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,
as Holdings,

 

NEIMAN MARCUS GROUP LTD LLC,
as the Lead Borrower,

 

each other Grantor and/or Guarantor party hereto,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent

 

Reference is made to the ABL/Term Loan/Notes Intercreditor Agreement dated as of
June 7, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “ABL/Term Loan/Notes Intercreditor Agreement”), among Deutsche Bank
AG New York Branch as ABL Agent (as defined therein), Credit Suisse AG, Cayman
Islands Branch, as Term Loan Agent (as defined therein), Ankura Trust Company,
LLC as New Second Lien Notes Collateral Agent (as defined therein) and
Wilmington Trust, National Association, as New Third Lien Notes Collateral Agent
(as defined therein) and acknowledged by Holdings, the Borrowers and the
Subsidiaries from time to time party thereto.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the secured parties hereunder and the exercise of any right
or remedy by the Collateral Agent and the other secured parties hereunder are
subject to the provisions of the ABL/Term Loan/Notes Intercreditor Agreement. 
In the event of any conflict or inconsistency between the provisions of the
ABL/Term Loan/Notes Intercreditor Agreement and this Agreement, the provisions
of the ABL/Term Loan/Notes Intercreditor Agreement shall control.

 

Reference is made to the Junior Lien Intercreditor Agreement dated as of June 7,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Junior Lien Intercreditor Agreement”), among Credit Suisse AG, Cayman
Islands Branch, as Initial First Lien Representative (as defined therein),
Credit Suisse AG, Cayman Islands Branch, as Initial First Lien Collateral Agent
(as defined therein), Ankura Trust Company, LLC as Initial Second Lien
Representative (as defined therein), Ankura Trust Company, LLC, as Initial
Second Lien Collateral Agent (as defined therein), Wilmington Trust, National
Association, as 8.000% Notes Representative (as defined therein), Wilmington
Trust, National Association, as 8.750% Notes Representative (as defined therein)
and Wilmington Trust, National Association, as Initial Third Lien Collateral
Agent (as defined therein) and acknowledged by Holdings, the Borrowers and the
Subsidiaries from time to time party thereto.  Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent,
for the benefit of the secured parties hereunder and the exercise of any right
or remedy by the Collateral

 

i

--------------------------------------------------------------------------------



 

Agent and the other secured parties hereunder are subject to the provisions of
the Junior Lien Intercreditor Agreement.  In the event of any conflict or
inconsistency between the provisions of the Junior Lien Intercreditor Agreement
and this Agreement, the provisions of the Junior Lien Intercreditor Agreement
shall control.

 

Reference is made to that certain Subordination Agreement, dated as of June 7,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Extended Term Loan PropCo Subordination Agreement”), by and among
2019 Extended Term Loan PropCo, Credit Suisse AG, Cayman Islands Branch for
itself and on behalf of the First Priority Holders (as defined therein), Ankura
Trust Company, LLC, for itself and on behalf of the Second Priority Holders (as
defined therein), Wilmington Trust, National Association, for itself and on
behalf of each series of Third Priority Holders (as defined therein), Wilmington
Savings Fund Society, FSB for itself and on behalf of the 2028 Notes Holders (as
defined therein), Deutsche Bank AG New York Branch, for itself and on behalf of
the ABL Holders (as defined therein), and each other Representative (as defined
therein) party thereto from time to time.  Notwithstanding anything herein to
the contrary, the applicable guarantees hereunder and the exercise of any right
or remedy by the Administrative Agent and the other parties hereunder are
subject to the provisions of the Extended Term Loan PropCo Subordination
Agreement.  In the event of any conflict or inconsistency between the provisions
of the Extended Term Loan PropCo Subordination Agreement and this Agreement, the
provisions of the Extended Term Loan PropCo Subordination Agreement shall
control.

 

Reference is made to that certain Subordination Agreement, dated as of June 7,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Notes PropCo Subordination Agreement” and together with the Extended
Term Loan PropCo Subordination Agreement, the “PropCo Subordination
Agreements”), if applicable, by and among Notes PropCo, Credit Suisse AG, Cayman
Islands Branch for itself and on behalf of the First Priority Holders (as
defined therein), Ankura Trust Company, LLC, for itself and on behalf of the
Second Priority Holders (as defined therein), Wilmington Trust, National
Association, for itself and on behalf of each series of Third Priority Holders
(as defined therein), Wilmington Savings Fund Society, FSB for itself and on
behalf of the 2028 Notes Holders (as defined therein), Deutsche Bank AG New York
Branch, for itself and on behalf of the ABL Holders (as defined therein), and
each other Representative (as defined therein) party thereto from time to time. 
Notwithstanding anything herein to the contrary, the applicable guarantees
hereunder and the exercise of any right or remedy by the Administrative Agent
and the other parties hereunder are subject to the provisions of the Notes
PropCo Subordination Agreement, if applicable.  In the event of any conflict or
inconsistency between the provisions of the Notes PropCo Subordination Agreement
and this Agreement, the provisions of the Notes PropCo Subordination Agreement,
if applicable, shall control.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

 

 

Section 1.01.

Credit Agreement

2

 

 

 

 

 

Section 1.02.

Other Defined Terms

2

 

 

 

 

ARTICLE II GUARANTEE

14

 

 

 

 

 

Section 2.01.

Guarantee

14

 

 

 

 

 

Section 2.02.

Guarantee of Payment

16

 

 

 

 

 

Section 2.03.

No Limitations, Etc

16

 

 

 

 

 

Section 2.04.

Reinstatement

17

 

 

 

 

 

Section 2.05.

Agreement To Pay; Contribution; Subrogation

18

 

 

 

 

 

Section 2.06.

Information

18

 

 

 

 

 

Section 2.07.

Maximum Liability

18

 

 

 

 

ARTICLE III PLEDGE OF SECURITIES

19

 

 

 

 

 

Section 3.01.

Pledge

19

 

 

 

 

 

Section 3.02.

Delivery of the Pledged Collateral

20

 

 

 

 

 

Section 3.03.

Representations, Warranties and Covenants

21

 

 

 

 

 

Section 3.04.

Registration in Nominee Name; Denominations

23

 

 

 

 

 

Section 3.05.

Voting Rights; Dividends and Interest, Etc

23

 

 

 

 

ARTICLE IV SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

25

 

 

 

 

 

Section 4.01.

Security Interest

25

 

 

 

 

 

Section 4.02.

Representations and Warranties

28

 

 

 

 

 

Section 4.03.

Covenants

31

 

 

 

 

 

Section 4.04.

Other Actions

32

 

 

 

 

 

Section 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

33

 

--------------------------------------------------------------------------------



 

 

Section 4.06.

Intercreditor Relations

35

 

 

 

 

ARTICLE V REMEDIES 35

 

 

 

 

 

 

Section 5.01.

Remedies Upon Default

35

 

 

 

 

 

Section 5.02.

Application of Proceeds — 2013 Term Loan Designated Collateral

37

 

 

 

 

 

Section 5.03.

Application of Proceeds - Other Collateral

38

 

 

 

 

 

Section 5.04.

Application of Proceeds - General.

39

 

 

 

 

 

Section 5.05.

Securities Act, Etc

41

 

 

 

 

ARTICLE VI INDEMNITY, SUBROGATION AND SUBORDINATION 41

 

 

 

 

 

 

Section 6.01.

Indemnity

41

 

 

 

 

 

Section 6.02.

Contribution and Subrogation

42

 

 

 

 

 

Section 6.03.

Subordination

42

 

 

 

 

ARTICLE VII MISCELLANEOUS 43

 

 

 

 

 

 

Section 7.01.

Notices

43

 

 

 

 

 

Section 7.02.

Security Interest Absolute

43

 

 

 

 

 

Section 7.03.

Limitation By Law

44

 

 

 

 

 

Section 7.04.

Binding Effect; Several Agreement

44

 

 

 

 

 

Section 7.05.

Successors and Assigns

44

 

 

 

 

 

Section 7.06.

Collateral Agent’s Fees and Expenses; Indemnification

44

 

 

 

 

 

Section 7.07.

Collateral Agent Appointed Attorney-in-Fact

44

 

 

 

 

 

Section 7.08.

APPLICABLE LAW

45

 

 

 

 

 

Section 7.09.

Waivers; Amendment

45

 

 

 

 

 

Section 7.10.

WAIVER OF JURY TRIAL

46

 

 

 

 

 

Section 7.11.

Severability

46

 

 

 

 

 

Section 7.12.

Counterparts

46

 

 

 

 

 

Section 7.13.

Headings

46

 

--------------------------------------------------------------------------------



 

 

Section 7.14.

Jurisdiction; Consent to Service of Process

46

 

 

 

 

 

Section 7.15.

Termination or Release

46

 

 

 

 

 

Section 7.16.

Additional Subsidiaries

48

 

 

 

 

 

Section 7.17.

Effect of Amendment and Restatement

48

 

 

 

 

ARTICLE VIII CONCERNING THE EXISTING NOTES TRUSTEE AND HOLDERS OF THE EXISTING
2028 DEBENTURES 49

 

 

 

 

 

 

Section 8.01.

Collateral Agent’s Consent to Serve

49

 

 

 

 

 

Section 8.02.

Determination of Amounts of Existing Notes Obligations and Existence of Existing
Notes Events of Default; Acceleration

50

 

--------------------------------------------------------------------------------



 

Schedules

 

 

 

Schedule I

Pledged Stock; Debt Securities

Schedule II

Intellectual Property

Schedule III

Filing Jurisdictions

Schedule IV

Commercial Tort Claims

Schedule V

Original Guarantors

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

Form of Trademark Security Agreement

Exhibit III

Form of Patent Security Agreement

Exhibit IV

Form of Copyright Security Agreement

 

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT dated as of
June 7, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among each party identified as a
“Grantor” on the signature pages hereto (together with any other entity that may
become a party hereto as a Grantor as provided herein, each a “Grantor” and,
collectively, the “Grantors”), each party identified as a “Guarantor” on the
signature pages hereto (together with any other entity that may become a party
hereto as a Guarantor as provided herein, each a “Guarantor” and, collectively,
the “Guarantors”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent for the Lenders under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”) and as Collateral Agent for the Secured
Parties (as defined below) (in such capacity, the “Collateral Agent”).

 

RECITALS

 

(1)                                 Reference is made to (a) that certain TERM
LOAN CREDIT AGREEMENT, dated as of October 25, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), among MARIPOSA INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company, NEIMAN MARCUS GROUP LTD LLC, a
Delaware limited liability company, the Lenders party thereto from time to time
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent and (b) that certain Indenture dated as of May 27, 1998 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, including pursuant to that certain Supplemental Indenture dated as of the
date hereof, the “Existing Notes Indenture”), between THE NEIMAN MARCUS GROUP
LLC, a Delaware limited liability company (the “Existing Notes Issuer”), and
WILMINGTON SAVINGS FUND SOCIETY, FSB, as successor trustee (in such capacity,
the “Existing Notes Trustee”), pursuant to which the Existing Notes Issuer’s
7.125% Debentures due 2028 in an initial aggregate principal amount of
$125,000,000 (the “Existing 2028 Debentures”) were issued.

 

(2)                                 Pursuant to that certain Extension Amendment
and Amendment No. 2 to Credit Agreement, dated as of the date hereof (the “2019
Extension Amendment”), by and among Holdings, the Borrowers, the Subsidiary Loan
Parties party thereto, the Administrative Agent, the Collateral Agent and the
Lenders party thereto (such Lenders, the “2019 Extending Term Lenders”), the
Administrative Agent and the Required Lenders have agreed, inter alia, to amend
and restate the Existing Credit Agreement in its entirety (as amended by the
2019 Extension Amendment and hereafter amended or otherwise modified from time
to time, the “Credit Agreement”) as of the date hereof.

 

(3)                                 In consideration of the extensions of credit
and other accommodations of the Lenders as set forth in the 2019 Extension
Amendment and Credit Agreement, each Guarantor has agreed to guarantee the
obligations of the Borrowers under the Credit Agreement and each Grantor has
agreed to secure such Grantor’s obligations under the Loan Documents, in each
case as set forth herein.

 

--------------------------------------------------------------------------------



 

(4)                                 In consideration of the extensions of credit
and other accommodations of the holders of the Existing Notes as set forth in
the Existing Notes Indenture, each PropCo Guarantor has agreed to guarantee the
obligations of the Existing Notes Issuer under the Existing Notes Indenture and
each Grantor has agreed to secure such Grantor’s obligations under the Existing
Notes Indenture, in each case as set forth herein.

 

AGREEMENT

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.         Credit Agreement.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings assigned to them in the Credit
Agreement,  and the following terms which are defined in the UCC are used herein
as so defined (and if defined in more than one article of the UCC have the
meaning specified in Article 9 thereof):  Accounts, Account Debtor, As-Extracted
Collateral, Authenticate, Certificated Security, Chattel Paper, Commodity
Account, Commodity Contract, Commodity Intermediary, Deposit Account, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance
Receivable, Instruments, Inventory, Letter of Credit Rights, Manufactured Homes,
Money, Payment Intangibles, Securities Account, Securities Intermediary,
Security, Security Entitlement, Supporting Obligations, Tangible Chattel Paper
and Uncertificated Security.

 

(b)           The rules of construction specified in Section 1.02 of the Credit
Agreement also apply, mutatis mutandis, to this Agreement.

 

Section 1.02.         Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“2013 Term Loan Designated Collateral” means all Collateral that is owned by an
Original Guarantor or by a Borrower, in each case other than 2013 Term Loan
Excluded Assets.

 

“2013 Term Loan Excluded Assets” means all of the following, whether now owned
or hereafter acquired:

 

(1)                                 Excluded Assets;

 

(2)                                 all assets owned by any entity other than an
Original Guarantor or a Borrower;

 

(3)                                 all fee and leasehold Real Property
interests (other than Real Property interests securing the

 

2

--------------------------------------------------------------------------------



 

(4)                                 2013 Term Loan Obligations immediately prior
to the Amendment No. 2 Effective Date), and including, for the avoidance of
doubt the 2019 Term Loan Priority Real Estate Assets and the Notes Priority Real
Estate Assets;

 

(5)                                 any Equity Interests in the PropCo
Guarantors; and

 

(6)                                 voting Equity Interests of any Foreign
Subsidiary or any FSHCO, in excess of 65% of the issued and outstanding voting
Equity Interests of such Foreign Subsidiary or FSHCO.

 

“2013 Term Loan Secured Parties” means (a) the 2013 Term Loan Lenders, (b) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, solely to the extent related to the 2013 Term Loans,
and (c) the successors and permitted assigns of each of the foregoing.

 

“2019 Extended Term Loan PropCo” means NMG Term Loan PropCo LLC, a Delaware
limited liability company that is a Subsidiary of the Lead Borrower formed
solely to hold Real Property interests consisting of 2019 Extended Term Loan
PropCo Assets (as defined in the Credit Agreement).

 

“ABL Collateral Agent” means Deutsche Bank AG New York Branch, as “Collateral
Agent” under the ABL Credit Agreement, and any duly appointed successor in such
capacity.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(1).

 

“Capital One Agreements” means the Second Amended and Restated Credit Card
Program Agreement, dated as of July 15, 2013, among The Neiman Marcus Group LLC,
a Delaware limited liability company, Bergdorf Goodman Inc., a New York
Corporation, and Capital One, and all material agreements and instruments
entered into in connection therewith, in each case, as amended prior to the date
hereof and as may be further amended from time to time in accordance with the
terms of the ABL Credit Agreement.

 

“Capital One Arrangements” means the private label credit card program among The
Neiman Marcus Group LLC, a Delaware limited liability company, Bergdorf Goodman
Inc., a New York Corporation, and Capital One pursuant to the terms of the
Capital One Agreements.

 

“Capital One Credit Card Receivables Accounts” means any Deposit Accounts
containing proceeds of Specified Credit Card Payments or Specified In-Store
Credit Card Payments.

 

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.  Notwithstanding the foregoing, and further to the penultimate
paragraph of Section

 

3

--------------------------------------------------------------------------------



 

3.01 and the last paragraph of section 4.01(1), for purposes of Section 5.02 the
term “Collateral” means the 2013 Term Loan Designated Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consignment Inventory” means any Inventory held by a Grantor on a consignment
basis, which Inventory is not owned by a Grantor (and would not be reflected on
a consolidated balance sheet of the Borrowers and their respective Subsidiaries
prepared in accordance with GAAP).

 

“Consignment Proceeds” means any proceeds from the sale of any Consignment
Inventory, solely to the extent that such proceeds are identifiable proceeds
from the sale of Consignment Inventory and that the Lead Borrower identifies
such proceeds as such through a method of tracing reasonably satisfactory to the
Collateral Agent.

 

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, which provides the Collateral Agent with Control of any such
accounts, in form and substance reasonably satisfactory to the Collateral Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including any such rights that such Grantor has the right to license).

 

“Copyrights” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Copyright License or otherwise):

 

(1)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(2)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

4

--------------------------------------------------------------------------------



 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Credit Agreement” has the meaning assigned to such term in the recitals to this
Agreement.

 

“DDA” means any checking or other demand deposit account maintained by the
Grantors.

 

“Discharge of ABL Claims” has the meaning assigned to such term in the ABL/Term
Loan/Notes Intercreditor Agreement.

 

“Equal and Ratable Provision” means the provision requiring the Existing 2028
Debentures to be secured by “equal and ratable” liens on certain properties,
pursuant to and in accordance with the terms of Section 10.16 of the Existing
Notes Indenture.

 

“Event of Default” means a Term Loan Event of Default or an Existing Notes Event
of Default.

 

“Excluded Accounts” means any DDA, Securities Account, Commodity Account or any
other Deposit Account of any Grantor (and all Cash, Cash Equivalents and other
securities or investments credited thereto or deposited therein): (1) that does
not have an individual daily balance in excess of $500,000, or in the aggregate
with each other account described in this clause (1), in excess of $5.0 million;
(2) the balance of which is swept at the end of each Business Day into a Deposit
Account, Securities Account or Commodity Account subject to a Control Agreement,
so long as such daily sweep is not terminated or modified (other than to provide
that the balance in such Deposit Account, Securities Account or Commodity
Account is swept into another Deposit Account, Securities Account or Commodity
Account subject to a Control Agreement) without the consent of the Collateral
Agent; (3) that is a Trust Account, Specified Segregated Account (as defined in
the ABL Credit Agreement) or Designated Disbursement Account (as defined in the
ABL Credit Agreement); or (4) to the extent that it is cash collateral for
letters of credit to the extent permitted under Section 6.02 of the Credit
Agreement; provided, in no event shall any Controlled Account be an Excluded
Account.

 

“Excluded Assets” means all of the following, whether now owned or hereafter
acquired:

 

(1)                                 all Excluded Equity Interests;

 

(2)                                 all leasehold Real Property interests that
do not constitute any Grantor’s interests in (a) full line stores, (b) Bergdorf
Goodman store Real Properties or (c) warehouse or distributions centers;

 

(3)                                 all fee simple Real Property interests
acquired after the Amendment No. 2 Effective Date with a fair market value (as
determined by a Responsible Officer of the Lead Borrower (reasonably and in good
faith) and the Collateral Agent of less than or equal to $2.5 million on a per
property basis;

 

5

--------------------------------------------------------------------------------



 

(4)                                 assets of any Foreign Subsidiary that is
existing as of the Amendment No. 2 Effective Date to the extent such Foreign
Subsidiary is not required to become a Subsidiary Loan Party pursuant to
Section 5.10 of the Credit Agreement;

 

(5)                                 assets of any Foreign Subsidiary or FSHCO,
in each case, that is created or acquired after the Amendment No. 2 Effective
Date (“Exempted Future Foreign Assets”) to the extent the grant of Liens thereon
securing Secured Obligations would result in materially adverse tax consequences
or materially adverse regulatory consequences (in each case, “Material Adverse
Consequences”), in each case, as reasonably determined by a Responsible Officer
of the Lead Borrower (reasonably and in good faith) and the Collateral Agent (it
being understood for purposes of the foregoing that any asset may be deemed an
Exempted Future Foreign Asset due to material adverse U.S. federal income tax
consequences only if such consequences arise as a result of a change in law
occurring after the Amendment No. 2 Effective Date, including, for the avoidance
of doubt, a change to Section 956 of the Code and the Treasury Regulations
promulgated thereunder (including the final Treasury Regulations under
Section 956 of the Code, published on May 23, 2019);

 

(6)                                 any governmental licenses or state or local
franchises, charters and authorizations that are not permitted to be pledged
under applicable law;

 

(7)                                 any “intent-to-use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of the Lanham Act has been filed,
to the extent that, and solely during the period for which, any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act;

 

(8)                                 any Excluded Account;

 

(9)                                 vehicles and any other assets subject to
certificates of title;

 

(10)                          any Letter of Credit Rights to the extent not
perfected as Supporting Obligations by the filing of a UCC financing statement
on the primary Collateral;

 

(11)                          any Grantor’s right, title or interest in any
lease, license, contract or agreement to which such Grantor is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such lease, license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favor of or require the consent of any other party thereto
(other than Holdings, any Borrower or any Subsidiary), such lease, license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
or any other applicable law (including Title 11 of the United States Code) or
principles of equity);

 

(12)                          assets to the extent the granting of a security
interest therein would be prohibited or restricted by applicable law, rule or
regulation (including any requirement to obtain the consent of any Governmental
Authority which has not been obtained), after giving effect to the relevant
anti-assignment provisions of the Uniform Commercial Code;

 

6

--------------------------------------------------------------------------------



 

(13)                          any Commercial Tort Claim with an asserted or
nominal value not in excess of $5.0 million;

 

(14)                          any assets to the extent the cost, burden,
difficulty or consequence of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as determined by a
Responsible Officer of the Lead Borrower reasonably and in good faith and the
Administrative Agent;

 

(15)                          (a) any assets and proceeds thereof subject to a
Lien permitted under Section 6.02(3) of the Credit Agreement to the extent that
the documents providing for the Indebtedness secured by such Liens do not permit
such assets and proceeds thereof to be pledged to the Collateral Agent or
(b) any assets subject to a Lien permitted by Section 6.02(6) of the Credit
Agreement so long as the documents providing for such Lien do not permit such
assets to be pledged to the Collateral Agent;

 

(16)                          the Specified Credit Card Receivables, any
Specified Credit Card Payments and any Specified In-Store Credit Card Payments;

 

(17)                          the Capital One Credit Card Receivables Accounts;

 

(18)                          any Consignment Inventory and any Consignment
Proceeds; or

 

(19)                          any Leased-Department Inventory and any
Leased-Department Proceeds.

 

In the event any asset described above (a) is an asset described in clauses
(1) through (7) or clauses (9) through (14) above and is pledged for the benefit
of creditors under any Indebtedness (other than the Secured Obligations) or
(b) is an asset described in clause (8) or clauses (16) through (19) above and
is pledged for the benefit of any Indebtedness listed in the Required Collateral
Lien Priority table set forth in the Credit Agreement (other than the Secured
Obligations), in each case of clause (a) and (b), such asset shall cease to be
an Excluded Asset; provided, however, in the case of clause (a), any such asset
pledged for the benefit of a third-party creditor under any Indebtedness (other
than Indebtedness listed in the Required Collateral Lien Priority table set
forth in the Credit Agreement) may be pledged on a first-priority basis to such
third-party creditor, followed by subordinated Liens in favor of the Secured
Obligations otherwise in accordance with the Required Collateral Lien Priority,
but reducing the priority of each Lien described in such Required Collateral
Lien Priority table set forth in the Credit Agreement by one level of Lien
priority and giving effect to the first-priority Liens of such third-party
creditor on such subject asset).

 

A Responsible Officer of the Lead Borrower shall evaluate whether the Material
Adverse Consequences still apply to any Exempted Future Foreign Assets pursuant
to clause (5) above on no less than a quarterly basis.  An Exempted Future
Foreign Asset shall no longer be an Excluded Asset under clause (5) above upon
the earlier to occur of (A) the tenth Business Day after a Responsible Officer
determines that the Material Adverse Consequences no longer apply to such
Exempted Future Foreign Asset and (B) the date a Lien on such Exempted Future
Foreign Asset is granted to secure any other obligations of any Loan Party.

 

7

--------------------------------------------------------------------------------



 

“Excluded Equity Interests” means any and all of the following Equity Interests,
whether now owned or hereafter acquired:

 

(1)                                 interests in partnerships, joint ventures
and non-wholly owned subsidiaries which cannot be pledged without the consent of
one or more unaffiliated third parties or not permitted by the terms of such
Person’s organizational or joint venture documents (so long as such prohibition
did not arise as part of the acquisition or formation thereof or in anticipation
of the Credit Agreement);

 

(2)                                 Equity Interests in not-for-profit
subsidiaries;

 

(3)                                 to the extent applicable law requires that a
Subsidiary of such Grantor issue directors’ qualifying shares, nominee shares or
similar shares which are required by applicable law to be held by Persons other
than the Grantors, such qualifying shares, nominee shares or similar shares held
by Persons other than Grantors;

 

(4)                                 any Equity Interests (including, without
limitation, Equity Interests in captive insurance subsidiaries) if, to the
extent and for so long as the pledge of such Equity Interests hereunder is
prohibited or restricted by any applicable law, including any requirement to
obtain consent of any Governmental Authority which has not been obtained (other
than to the extent such prohibition would be rendered ineffective under the UCC
or any other applicable law); provided that such Equity Interests shall cease to
be Excluded Equity Interests at such time as such prohibition ceases to be in
effect; or

 

(5)                                 any Equity Interests of Foreign Subsidiaries
or FSHCOs (“Excluded Foreign Equity Interests”) in each case to the extent the
grant of Liens thereon securing the Obligations (as defined in the Junior Lien
Intercreditor Agreement) would result in Material Adverse Consequences, in each
case, as reasonably determined by a Responsible Officer of the Lead Borrower
(reasonably and in good faith) and the Collateral Agent (it being understood and
agreed for purposes of the foregoing that (x) any Equity Interests may be deemed
to be Excluded Foreign Equity Interests due to material adverse U.S. federal
income tax consequences only if such consequences arise as a result of a change
in law occurring after the Amendment No. 2 Effective Date, including, for the
avoidance of doubt, a change to the final Treasury Regulations under Section 956
of the Code, published on May 22, 2019 and (y) in the event any Equity Interest
of a Foreign Subsidiary or FSHCO would become an Excluded Foreign Equity
Interest pursuant to clause (x) such Equity Interest of any Foreign Subsidiary
or FSHCO will only be an Excluded Foreign Equity Interest with respect to voting
Equity Interests of such Foreign Subsidiary or FSHCO in excess of 65% of the
issued and outstanding voting Equity Interests of such Foreign Subsidiary or
FSHCO).

 

A Responsible Officer of the Lead Borrower shall re-evaluate whether the
Material Adverse Consequences still apply to any Excluded Foreign Equity
Interests pursuant to clause (5) above on no less than a quarterly basis.  An
Excluded Foreign Equity Interest shall no longer be an Excluded Foreign Equity
Interest under clause (5) above upon the earlier to occur of (A) the tenth
Business Day after a Responsible Officer determines that the Material Adverse
Consequences no longer apply to such Excluded Foreign Equity

 

8

--------------------------------------------------------------------------------



 

Interest and (B) the date a Lien on such Excluded Foreign Equity Interest is
granted to secure any other obligations of any Loan Party.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof)  is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Existing 2028 Debentures” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Existing Notes Designated Collateral” means the “2028 Notes Collateral”, as
defined in the Junior Lien Intercreditor Agreement.

 

“Existing Notes Event of Default” means any “Event of Default”, as defined in
the Existing Notes Indenture.

 

“Existing Notes Indenture” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Existing Notes Issuer” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Existing Notes Obligations” means (a) the due and punctual payment by the
Existing Notes Issuer of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, on the Existing 2028 Debentures and
(ii) all other monetary obligations of the Existing Notes Issuer or any other
Grantor to any of the Existing Notes Secured Parties under the Existing Notes
Indenture and each of the Security Documents related thereto, including fees,
costs, expenses and indemnities, whether

 

9

--------------------------------------------------------------------------------



 

primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Existing Notes Issuer or any other Grantor to any of the
Existing Notes Secured Parties under or pursuant to the Existing Notes Indenture
and each of the Security Documents related thereto and (c) the due and punctual
payment and performance of all the obligations of each other Grantor to any of
the Existing Notes Secured Parties under this Agreement and each of the Security
Documents related thereto.

 

“Existing Notes Secured Parties” means (a) the holders of the Existing 2028
Debentures, (b) each beneficiary of any indemnification obligation undertaken by
the Existing Notes Issuer or any other Grantor under the Existing Notes
Indenture and (c) the successors and assigns of each of the foregoing.

 

“Existing Notes Side Letter” means that certain side letter between the Existing
Notes Indenture, Neiman Marcus Group, Inc., on behalf of itself and the other
“Company Parties” as defined therein, and Davidson Kempner Capital Management LP
dated April 10, 2019.

 

“Existing Notes Trustee” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Extended Term Loan Guarantors” means each Guarantor other than the Original
Guarantors, whether or not a Guarantor as of the date hereof and whether or not
presently existing.

 

“Extended Term Loan Obligations” means the Term Loan Obligations other than the
2013 Term Loan Obligations.

 

“Extended Term Loan Secured Parties” means (a) the 2019 Extending Term Lenders,
(b) the Agents, (c) any Lender holding Non-Participating Term Loan Exchange
Indebtedness that is secured, (d) each other Lender under the Credit Agreement
other than the 2013 Term Loan Lenders, (e) the Cash Management Banks, (f) the
Qualified Counterparties, (g) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, solely to the
extent related to the parties of clauses (a) through (f) of this definition and
(h) the successors and permitted assigns of each of the foregoing.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.05.

 

“FSHCO” means any direct or indirect Domestic Subsidiary substantially all of
the assets of which consist of the equity or indebtedness of one or more direct
or indirect Foreign Subsidiaries.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
introductory paragraph to this Agreement.  For the avoidance of doubt,
“Grantors” shall not include any PropCo Guarantor.

 

“Guarantor” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

10

--------------------------------------------------------------------------------



 

“Intellectual Property” means all intellectual property of every kind and nature
that any Grantor now or hereafter owns or in which any Grantor now or hereafter
has an interest, including inventions, designs, Patents, Copyrights, Trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information or know-how.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 4.02(8).

 

“Intellectual Property Security Agreement” means a Trademark Security Agreement
in substantially the form of Exhibit II hereto, a Patent Security Agreement in
substantially the form of Exhibit III hereto, or a Copyright Security Agreement
in substantially the form of Exhibit IV hereto.

 

“Intercreditor Agreement” means each of the ABL/Term Loan/Notes Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, the Extended Term Loan
PropCo Subordination Agreement and the Notes PropCo Subordination Agreement, if
applicable. Notwithstanding the foregoing, for purposes of Section 5.02 the term
“Intercreditor Agreement” means the ABL/Term Loan/Notes Intercreditor Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Grantor, now or hereafter, is a party
or a beneficiary, including the agreements set forth on Schedule II hereto.

 

“Leased-Department Inventory” means any Inventory relating to a leased
department within one of the Grantors’ retail stores, which Inventory is not
owned by a Grantor (and would not be reflected on a consolidated balance sheet
of Borrowers and their Subsidiaries prepared in accordance with GAAP).

 

“Leased-Department Proceeds” means any proceeds from the sale of any
Leased-Department Inventory, solely to the extent that such proceeds are
identifiable proceeds from the sale of Leased-Department Inventory and that the
Lead Borrower identifies such proceeds as such through a method of tracing
reasonably satisfactory to the Collateral Agent.

 

“Original Guarantee and Collateral Agreement” has the meaning assigned to such
term in Section 7.17.

 

“Original Guarantors” means all Guarantors that were party to the Original
Guarantee and Collateral Agreement immediately prior to the Amendment No. 2
Effective Date, including those identified as such on Schedule V hereto.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Grantor has the right to license) and all rights of any Grantor under
any such agreement.

 

11

--------------------------------------------------------------------------------



 

“Patents” means all of the following which any Grantor now or hereafter owns or
in which any Grantor now or hereafter has an interest (pursuant to a Patent
License or otherwise):

 

(1)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule II, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule II;

 

(2)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Permitted Replacement Credit Card Program” has the meaning assigned to such
term in the ABL Credit Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01(5).

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“PropCo Guarantor” means 2019 Extended Term Loan PropCo and, if applicable,
Notes PropCo (as defined in the Credit Agreement).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Secured Obligations” means the Term Loan Obligations and the Existing Notes
Obligations.

 

12

--------------------------------------------------------------------------------



 

“Secured Parties” means the Extended Term Loan Secured Parties, the Existing
Notes Secured Parties and the 2013 Term Loan Secured Parties.

 

“Security Interest” has the meaning assigned to such term in Section 4.01(1).

 

“Specified Credit Card Receivables” means the Accounts, Documents and other
rights or claims to receive money which are General Intangibles and that have
been or from time to time are sold or otherwise transferred to (a) Capital One
pursuant to the Capital One Arrangements or (b) any third party pursuant to any
Permitted Replacement Credit Card Program.

 

“Specified Credit Card Payments” means any payments by the holder of a private
label credit card subject to the Capital One Arrangements or any Permitted
Replacement Credit Card Program to the issuer of such credit card that are
(i) in the case of the Capital One Arrangements, made to a Capital One Credit
Card Receivables Account or (ii) in the case of any Permitted Replacement Credit
Card Program, made to any account of a Grantor prior to the transition of
ownership of such account to the applicable third party in connection with the
establishment of the applicable Permitted Replacement Credit Card Program.

 

“Specified In-Store Credit Card Payments” means any payments made in-person by
customers in respect of private label credit cards subject to the Capital One
Arrangements or any Permitted Replacement Credit Card Program in one of the
Grantors’ retail stores, solely to the extent that such payments are
identifiable payments from the holders of such private label credit cards and
that the Lead Borrower identifies such payments as such through a method of
tracing reasonably satisfactory to the Collateral Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Term Loan Event of Default” means any “Event of Default”, as defined in the
Credit Agreement.

 

“Term Loan Obligations” means the Obligations; provided that the Term Loan
Obligations will not include any Excluded Swap Obligations.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Grantor has the right to
license).

 

“Trademarks” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Trademark License or otherwise):

 

(1)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and

 

13

--------------------------------------------------------------------------------



 

Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof (except for “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II;

 

(2)                                 all goodwill associated therewith or
symbolized thereby;

 

(3)                                 all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(4)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

 

“Trust Funds” means cash, cash equivalents or other assets comprised of:

 

(1)                                 funds used for payroll and payroll taxes and
other employee benefit payments to or for the benefit of such Loan Party’s
employees;

 

(2)                                 all taxes required to be collected, remitted
or withheld (including Federal and state withholding taxes (including the
employer’s share thereof)); and

 

(3)                                 any other funds which Holdings, the
Borrowers or any of the Restricted Subsidiaries holds in trust or as an escrow
or fiduciary for another Person which is not a Restricted Subsidiary.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01.         Guarantee.

 

(1)                                 Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, to the Collateral Agent for the
benefit of the Extended Term Loan Secured

 

14

--------------------------------------------------------------------------------



 

Parties as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Extended Term Loan Obligations.  Each Guarantor
further agrees that the Extended Term Loan Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from such
Guarantor, and that such Guarantor will remain bound upon its guarantee
hereunder notwithstanding any extension or renewal of any Extended Term Loan
Obligation.  Each Guarantor waives presentment to, demand of payment from and
protest to the Lead Borrower or any other Loan Party of any of the Extended Term
Loan Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

 

(2)                                 Each Original Guarantor unconditionally
guarantees, jointly with the other Original Guarantors and severally, to the
Collateral Agent for the benefit of the 2013 Term Loan Secured Parties as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the 2013 Term Loan Obligations.  Each Guarantor further agrees
that the 2013 Term Loan Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee hereunder notwithstanding any
extension or renewal of any 2013 Term Loan Obligation.  Each Original Guarantor
waives presentment to, demand of payment from and protest to the Lead Borrower
or any other Loan Party of any of the 2013 Term Loan Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

(3)                                 Notwithstanding anything to the contrary set
forth herein,

 

(a)                                 any guarantee by a Guarantor of the Existing
Notes Obligations shall not be made under this Agreement and shall only be made
pursuant to, and shall be subject to the terms and conditions set forth in, the
Existing Notes Indenture; and

 

(b)                                 solely with respect to the 2013 Term Loan
Secured Parties and the 2013 Term Loan Obligations, (i) in no event will the
2013 Term Loan Obligations be guaranteed by any Guarantor other than each
Original Guarantor and (ii) all references to a “Guarantor” when used in
connection with the 2013 Term Loan Secured Parties or the 2013 Term Loan
Obligations will be limited to each Original Guarantor.

 

For the avoidance of doubt, any reference in this Agreement to a Guarantor
shall, (a) with respect to the Extended Term Loan Obligations or Extended Term
Loan Secured Parties, refer to each Guarantor and the guarantee provided
pursuant to clause (1) of this Section 2.01 and (b) with respect to the 2013
Term Loan Obligations, refer solely to each Original Guarantor and the guarantee
provided pursuant to clause (2) of this Section 2.01 and in no event will the
2013 Term Loan Obligations be guaranteed by any Extended Term Loan Guarantor.

 

(4)                                 Notwithstanding anything to the contrary
herein or in any other Loan Document or the Existing Notes Indenture, the
guarantee provided by the PropCo Guarantors shall not be secured.

 

15

--------------------------------------------------------------------------------



 

Section 2.02.         Guarantee of Payment.  Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether at
the stated maturity, by acceleration or otherwise) and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other applicable Secured Party to any security held for the payment of the
applicable Term Loan Obligations or to any balance of any Deposit Account or
credit on the books of the Collateral Agent or any other applicable Secured
Party in favor of any Loan Party or any other Person.

 

Section 2.03.         No Limitations, Etc.

 

(1)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder will not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and will not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the applicable Term Loan Obligations or otherwise (other
than defense of payment or performance).  Without limiting the generality of the
foregoing, except for termination or release of a Guarantor’s obligations
hereunder in accordance with the terms of Section 7.15 the obligations of each
Guarantor hereunder, to the fullest extent permitted by applicable law, will not
be discharged or impaired or otherwise affected by, and each Guarantor hereby
waives any defense to the enforcement hereof by reason of:

 

(a)                                 the failure of the Collateral Agent or any
other applicable Secured Party to assert any claim or demand or to exercise or
enforce any right or remedy under the provisions of any Loan Document or
otherwise;

 

(b)                                 any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement;

 

(c)                                  the failure to perfect any security
interest in, or the release of, any of the Collateral held by or on behalf of
the Collateral Agent or any other applicable Secured Party for the applicable
Term Loan Obligations;

 

(d)                                 any default, failure or delay, willful or
otherwise, in the performance of the applicable Term Loan Obligations;

 

(e)                                  any illegality, lack of validity or
enforceability of any applicable Term Loan Obligations;

 

(f)                                   any change in the corporate existence,
structure or ownership of any Loan Party, or any insolvency, bankruptcy or
reorganization of any Loan Party;

 

(g)                                  the existence of any claim, set-off or
other rights that the Guarantors may have at any time against the Borrowers, the
Collateral Agent, any other applicable Secured Party or any other Person,
whether in connection herewith or with the other Loan

 

16

--------------------------------------------------------------------------------



 

Documents or any unrelated transactions; provided that nothing herein will
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(h)                                 any action permitted or authorized
hereunder; or

 

(i)                                     any other circumstance (including any
statute of limitations) or any act or omission that may in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a defense to, or a
legal or equitable discharge of, any Borrower or any Guarantor or any other
guarantor or surety (other than the payment in full in cash or immediately
available funds of the applicable Term Loan Obligations).

 

(2)                                 Each Guarantor expressly authorizes the
applicable Secured Parties to take and hold security for the payment and
performance of the applicable Term Loan Obligations to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the applicable Term Loan Obligations all without
affecting the obligations of any Guarantor hereunder.

 

(3)                                 To the fullest extent permitted by
applicable law and except for termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 7.15 hereof, each
Guarantor waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the applicable Term Loan Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the payment in full in cash or
immediately available funds of all the applicable Term Loan Obligations (other
than Term Loan Obligations in respect of Specified Hedge Agreements, Cash
Management Obligations and contingent indemnification and reimbursement
obligations that are not yet due and payable and for which no claim has been
asserted).  The Collateral Agent and the other applicable Secured Parties may
exercise any right or remedy available to them against any other Loan Party
pursuant to this Agreement or the other Loan Documents without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent that after giving effect thereto all applicable Term Loan Obligations
have been terminated and paid in full (other than Term Loan Obligations in
respect of Specified Hedge Agreements, Cash Management Obligations and
contingent indemnification and reimbursement obligations that are not yet due
and payable and for which no claim has been asserted).  To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any other Loan Party, as the
case may be, or any security.

 

Section 2.04.         Reinstatement.  Each Guarantor agrees that its guarantee
hereunder will continue to be effective or be reinstated if, at any time,
payment, or any part thereof, of any applicable Term Loan Obligations is
rescinded or must otherwise be restored by the Collateral Agent or any other
applicable Secured Party upon the bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise.

 

17

--------------------------------------------------------------------------------



 

Section 2.05.         Agreement To Pay; Contribution; Subrogation.  In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent or any other applicable Secured Party has at law or in
equity against any Guarantor by virtue hereof, upon the failure of any Loan
Party to pay any applicable Term Loan Obligations when and as the same becomes
due and payable, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each applicable Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Collateral Agent for distribution to
the applicable Secured Parties in cash the amount of such unpaid Term Loan
Obligations.  Upon payment by any Guarantor of any sums to the Collateral Agent
as provided above, all rights of such Guarantor against any Borrower or other
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 

Section 2.06.         Information.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition and assets of
each Borrower and each other Loan Party, and of all other circumstances bearing
upon the risk of nonpayment of the Term Loan Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that no Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

Section 2.07.         Maximum Liability.  Each Guarantor and, by its acceptance
of this guarantee, each Agent and each other Secured Party hereby confirms that
it is the intention of all such Persons that the guarantees provided herein and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act or any
similar foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of each Guarantor hereunder.  To effectuate
the foregoing intention, the Secured Parties and the Guarantors hereby
irrevocably agree that the obligations of the Guarantors under the guarantees
provided herein at any time are limited to the maximum amount that will not
result in the obligations of such Guarantor under the guarantees provided herein
constituting a fraudulent transfer or conveyance.

 

Section 2.08.  Taxes.  Any and all payments by or on account of any obligation
of any Guarantor hereunder shall be made free and clear of and without deduction
or withholding for Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment by a Guarantor, then the applicable Guarantor shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if a Guarantor shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.08) the Collateral
Agent or any Term Loan Secured Party, as applicable, receives an amount equal to
the sum it would have received had no such deductions been made.  The provisions
of Section 2.14 of the Credit Agreement shall apply to each Guarantor mutatis
mutandis.  Any amounts payable by any Guarantor pursuant to this Section 2.08
shall be made without duplication (including with any amount otherwise payable
under Section 2.14 of the Credit Agreement).  For the avoidance of doubt, any
Guarantor shall not be required to pay any greater amount under this
Section 2.08 than such Guarantor would have been required to pay had it been a
Loan Party that was a party to the

 

18

--------------------------------------------------------------------------------



 

Credit Agreement.

 

Section 2.09.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor that would otherwise not be an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.09 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 2.09 shall remain
in full force and effect until the indefeasible payment in full in cash of all
the Secured Obligations  (other than obligations in respect of Specified Hedge
Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations, in each case, that are not yet due and payable and
for which no claim has been asserted).  Each Qualified ECP Guarantor intends
that this Section 2.09 constitute, and this Section 2.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the  benefit of each
other Loan Party for all purposes of Section la(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE III

 

PLEDGE OF SECURITIES

 

Section 3.01.         Pledge.  As security for the payment or performance, as
the case may be, in full of its Secured Obligations, each Grantor hereby pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the applicable Secured Parties, and hereby grants to the Collateral Agent,
its successors and permitted assigns, for the benefit of the applicable Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under:

 

(1)                                 the Equity Interests (a) directly owned by
such Grantor as of the Amendment No. 2 Effective Date and (b) obtained by such
Grantor after the Amendment No. 2 Effective Date and, in each case, the
certificates representing all such Equity Interests, in each case, other than
any Excluded Assets (the Equity Interests described in the foregoing clauses
(a) and (b), collectively, but excluding any Excluded Assets, the “Pledged
Stock”);

 

(2)                                 the promissory notes and any instruments
evidencing Indebtedness (a) owned by such Grantor as of the Amendment No. 2
Effective Date and (b) issued to any such Grantor after the Amendment No. 2
Effective Date, other than any Excluded Assets (the instruments described in the
foregoing clauses (a) and (b), collectively, but excluding any Excluded Assets,
the “Pledged Debt Securities”);

 

(3)                                 subject to Section 3.05 hereof, all payments
of principal or interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other proceeds received in
respect of, the securities referred to in the foregoing clauses (1) and (2);

 

19

--------------------------------------------------------------------------------



 

(4)                                 subject to Section 3.05 hereof, all rights
and privileges of such Grantor with respect to the securities and other property
referred to in the foregoing clauses (1), (2) and (3) above; and

 

(5)                                 all proceeds of any of the foregoing items
referred to in clauses (1) through (4) above, but excluding any Excluded Assets
(the items referred to in clauses (1) through (5) of this Section 3.02,
collectively, the “Pledged Collateral”).

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) none of the Pledged Stock, Pledged Debt Securities or Pledged
Collateral will include nor will the security interests granted hereunder attach
to any Excluded Asset, (b) solely with respect to the Existing Notes Secured
Parties and the Existing Notes Obligations, (i) in no event will the Existing
Notes Secured Parties have any rights in or with respect to any Pledged
Collateral, or proceeds from Pledged Collateral, that is not Existing Notes
Designated Collateral, (ii) the Pledged Collateral will not include any asset
that does not constitute Existing Notes Designated Collateral and (iii) all
references to “Pledged Collateral” when used in connection with the Existing
Notes Secured Parties or the Existing Notes Obligations will be limited to the
Existing Notes Designated Collateral and, where applicable, the proceeds of
Existing Notes Designated Collateral and (c) solely with respect to the 2013
Term Loan Secured Parties and the 2013 Term Loan Obligations, (i) in no event
will the 2013 Term Loan Secured Parties have any rights in or with respect to
any Pledged Collateral, or proceeds from Pledged Collateral, that is not 2013
Term Loan Designated Collateral, (ii) the Pledged Collateral will not include
any asset that does not constitute 2013 Term Loan Designated Collateral and
(iii) all references to “Pledged Collateral” when used in connection with the
2013 Term Loan Secured Parties or the 2013 Term Loan Obligations will be limited
to the 2013 Term Loan Designated Collateral and, where applicable, the proceeds
of the 2013 Term Loan Designated Collateral.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the applicable Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth and in each case subject to the
Credit Agreement.

 

Section 3.02.         Delivery of the Pledged Collateral.

 

(1)                                 Each Grantor agrees promptly to deliver or
cause to be delivered to the Collateral Agent, for the benefit of the applicable
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities, in the case of promissory notes or other instruments, are required
to be delivered pursuant to paragraph (2) of this Section 3.02.

 

(2)                                 Each Grantor will use its commercially
reasonable efforts to cause (x) any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million owed to such Grantor by any
Person and (y) accrued intellectual property royalties and other amounts owing
to NM Nevada Trust (regardless of whether classified as current), to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the benefit of the applicable Secured Parties,
pursuant to the terms hereof; provided that the foregoing requirement will not
apply to intercompany current liabilities incurred in the ordinary course of
business in connection with the cash

 

20

--------------------------------------------------------------------------------



 

management operations of Holdings, the Borrowers and their Subsidiaries.  To the
extent any such promissory note is a demand note, each Grantor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default unless such demand would not be commercially
reasonable or would otherwise expose such Grantor to liability to the maker.

 

(3)                                 Upon delivery to the Collateral Agent,
(a) any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (1) and (2) of this Section 3.02 will be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(b) all other property composing part of the Pledged Collateral delivered
pursuant to the terms of this Agreement will be accompanied, to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral, by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request.  Each delivery of Pledged Securities will be
accompanied by a schedule describing the securities, which schedule will be
attached hereto as Schedule I (or a supplement to Schedule I, as applicable) and
made a part hereof; provided that failure to attach any such schedule hereto
will not affect the validity of such pledge of such Pledged Securities.  Each
schedule so delivered will supplement any prior schedules so delivered.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Grantor will be required to take
any action under the laws of any jurisdiction other than the United States (or
any political subdivision thereof) and its territories and possessions for the
purpose of perfecting the Security Interest in any Pledged Collateral of such
Grantor.

 

Section 3.03.         Representations, Warranties and Covenants.  Each Grantor
represents and warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties that:

 

(1)                                 Schedule I correctly sets forth, as of the
Amendment No. 2 Effective Date, (a) the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and (b) all debt securities and promissory notes or
instruments evidencing Indebtedness required to be pledged pursuant to the terms
of the Credit Agreement on the Amendment No. 2 Effective Date;

 

(2)                                 the Pledged Stock and Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a Person
that is not a Subsidiary of Holdings or an Affiliate of any such Subsidiary, to
the best of each Grantor’s knowledge) have been duly and validly authorized and
issued by the issuers thereof and (a) in the case of Pledged Stock, are fully
paid and non-assessable (to the extent such concepts are applicable to such
Pledged Stock and other than with respect to Pledged Stock consisting of
membership interests of limited liability companies to the extent provided in
Sections 18-502 and 18-607 of the Delaware Limited Liability Company Act) and
(b) in the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a Person that is not a Subsidiary of Holdings or an
Affiliate of any such Subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy,

 

21

--------------------------------------------------------------------------------



 

insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

 

(3)                                 except for the security interests granted
hereunder, each Grantor:

 

(a)                                 is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantor;

 

(b)                                 holds the same free and clear of all Liens,
other than Permitted Liens;

 

(c)                                  will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction permitted by the Credit Agreement and other than Permitted Liens;
and

 

(d)                                 subject to the rights of such Grantor under
the Loan Documents to dispose of Pledged Collateral, will use commercially
reasonable efforts to defend its title or interest hereto or therein against any
and all Liens (other than Permitted Liens), however arising, of all Persons;

 

(4)                                 other than as set forth in the Credit
Agreement or the schedules thereto, and except for restrictions and limitations
imposed by the Loan Documents or securities laws generally or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, the Pledged
Stock (other than Pledged Stock that is partnership interests) is and will
continue to be freely transferable and assignable, and, except for limitations
existing on the Amendment No. 2 Effective Date in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary that
is not a wholly owned Subsidiary, none of the Pledged Stock is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that would
prohibit, impair, delay or otherwise affect the pledge of such Pledged Stock
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;

 

(5)                                 each Grantor has the power and authority to
pledge the Pledged Collateral pledged by it hereunder in the manner hereby done
or contemplated;

 

(6)                                 other than as set forth in the Credit
Agreement or the schedules thereto, no consent or approval of any Governmental
Authority, any securities exchange or any other Person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained and are in full force and effect);

 

(7)                                 as of the Amendment No. 2 Effective Date,
this Agreement is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
in the Collateral described herein and proceeds thereof;

 

22

--------------------------------------------------------------------------------



 

(8)                                 as of the Amendment No. 2 Effective Date,
none of the Equity Interests in limited liability companies or partnerships that
are pledged by the Grantors hereunder constitute a security under Section 8-103
of the UCC or the corresponding code or statute of any other applicable
jurisdiction; and

 

(9)                                 the Grantors shall not amend, or permit to
be amended, the limited liability company agreement (or operating agreement or
similar agreement) or partnership agreement of any subsidiary of any Loan Party
whose Equity Interests are, or are required to be, Collateral in a manner to
cause such Equity Interests to constitute a security under Section 8-103 of the
New York UCC or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered reasonable prior
written notice to the Collateral Agent and shall have taken all actions
contemplated hereby and as otherwise reasonably required by the Collateral Agent
to maintain the security interest of the Collateral Agent therein as a valid,
perfected security interest with the Required Collateral Lien Priority, and
subject to the relative priorities set forth in the Intercreditor Agreements.

 

Section 3.04.         Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, has the right (in its sole
and absolute discretion) to hold the applicable Pledged Securities in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent).  Each Grantor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.  If an Event of Default shall
have occurred and be continuing, the Collateral Agent will have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement. 
Each Grantor will use its commercially reasonable efforts to cause any Loan
Party that is not a party to this Agreement to comply with a request by the
Collateral Agent, pursuant to this Section 3.04, to exchange certificates
representing Pledged Securities of such Loan Party for certificates of smaller
or larger denominations.

 

Section 3.05.         Voting Rights; Dividends and Interest, Etc.

 

(1)                                 Unless and until an Event of Default has
occurred and is continuing and the Collateral Agent has given at least one
(1) Business Day’s prior written notice to the Lead Borrower of the Collateral
Agent’s intention to exercise its rights hereunder:

 

(a)                                 each Grantor will be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Collateral or any part thereof for any purpose consistent with the
terms of this Agreement, the Credit Agreement and the other Loan Documents;
provided that, except as permitted under the Credit Agreement, such rights and
powers will not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other applicable Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the applicable Secured Parties to exercise the same;

 

23

--------------------------------------------------------------------------------



 

(b)                                 the Collateral Agent will promptly execute
and deliver to each Grantor, or cause to be executed and delivered to such
Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (a) above; and

 

(c)                                  each Grantor will be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Collateral to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that (i) any noncash dividends, interest,
principal or other distributions, payments or other consideration in respect
thereof, including any rights to receive the same to the extent not so
distributed or paid, that would constitute Pledged Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities, received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise and (ii) any noncash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, will be and become part of the Pledged Collateral, and, if
received by any Grantor, will not be commingled by such Grantor with any of its
other funds or property, but will be held separate and apart therefrom, will be
held in trust for the benefit of the Collateral Agent, for the benefit of the
applicable Secured Parties, and will be forthwith delivered to the Collateral
Agent, for the benefit of the applicable Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral Agent).

 

(2)                                 Upon the occurrence and during the
continuance of an Event of Default and after at least one (1) Business Day’s
prior written notice by the Administrative Agent to the Lead Borrower of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (1)(c) of this
Section 3.05 will cease, and all such rights will thereupon become vested, for
the benefit of the applicable Secured Parties, in the Collateral Agent, which
will have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions; provided, however, that
even after the occurrence and during the continuance of an Event of Default, and
such one at least (1) Business Day’s prior written notice, any Grantor may
continue to receive dividends and distributions solely to the extent permitted
under subclause (6)(a), subclause (6)(c) and subclause (6)(e) of Section 6.06 of
the Credit Agreement.

 

(3)                                 All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 3.05 will not be commingled by such Grantor with any of its other funds
or property, but will be held separate and apart therefrom, will be held in
trust

 

24

--------------------------------------------------------------------------------



 

for the benefit of the Collateral Agent, for the benefit of the applicable
Secured Parties, and will be forthwith delivered to the Collateral Agent, for
the benefit of the applicable Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).  Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (3), subject to the Intercreditor
Agreements, will be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and will be applied in accordance with the provisions of Article V hereof. 
After all such Events of Default have been cured or waived, the Collateral Agent
will promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (1)(c) of this Section 3.05 and
that remain in such account.

 

(4)                                 Upon the occurrence and during the
continuance of an Event of Default and after the Collateral Agent shall have
given at least one (1) Business Day’s prior written notice to the Lead Borrower
of the Collateral Agent’s intention to exercise its rights hereunder, all rights
of any Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (1)(a) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (1)(b) of this Section 3.05,
will cease, and all such rights will thereupon become vested in the Collateral
Agent, for the benefit of the applicable Secured Parties, which will have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers (subject to the Intercreditor Agreements); provided that
unless otherwise directed by the Required Lenders, the Collateral Agent will
have the right from time to time following and during the continuance of an
Event of Default and such at least one (1) Business Day’s prior written notice
to permit the Grantors to exercise such rights.  After all such Events of
Default have been cured or waived, each Grantor will have the right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (1)(a) above.

 

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 4.01.         Security Interest.

 

(1)                                 As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Secured Obligations, each Grantor hereby pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the applicable Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the applicable Secured
Parties, a security interest (the “Security Interest”) in all of such Grantor’s
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

 

(a)                                 all Accounts;

 

25

--------------------------------------------------------------------------------



 

(b)                                 all Chattel Paper;

 

(c)                                  all cash and Deposit Accounts;

 

(d)                                 all Documents;

 

(e)                                  all Equipment;

 

(f)                                   all General Intangibles;

 

(g)                                  all Instruments;

 

(h)                                 all Inventory;

 

(i)                                     all Investment Property;

 

(j)                                    all Letter of Credit Rights;

 

(k)                                 all Intellectual Property;

 

(l)                                     all Commercial Tort Claims, including
those described on Schedule IV hereto;

 

(m)                             each of the following:

 

(i)            Securities Accounts;

 

(ii)           Investment Property credited to Securities Accounts or Deposit
Accounts from time to time and all Security Entitlements in respect thereof;

 

(iii)          all cash held in any Securities Account or Deposit Account; and

 

(iv)          all other Money in the possession of the Collateral Agent;

 

(n)                                 all books and Records pertaining to the
Article 9 Collateral; and

 

(o)                                 all Proceeds, Supporting Obligations and
products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) the Article 9 Collateral will not include, this Agreement will not
constitute a grant of a security interest in and the security interest granted
hereunder will not attach to, any Excluded Asset, (b) solely with respect to the
Existing Notes Secured Parties and the Existing Notes Obligations, (i) in no
event will the Existing Notes Secured Parties have any rights in or with respect
to any Article 9 Collateral, or proceeds from Article 9 Collateral, that is not
Existing Notes Designated Collateral, (ii) the Article 9 Collateral will not
include any asset that does not constitute Existing Notes Designated Collateral
and (iii) all references to “Article 9 Collateral” when used in connection with
the Existing Notes Secured Parties or the Existing Notes Obligations will be
limited to the Existing Notes Designated Collateral and, where applicable, the
proceeds of Existing Notes

 

26

--------------------------------------------------------------------------------



 

Designated Collateral and (c) solely with respect to the 2013 Term Loan Secured
Parties and the 2013 Term Loan Obligations, (i) in no event will the 2013 Term
Loan Secured Parties have any rights in or with respect to any Article 9
Collateral, or proceeds from Article 9 Collateral, that is not  2013 Term Loan
Designated Collateral, (ii) the Article 9 Collateral will not include any asset
that does not constitute 2013 Term Loan Designated Collateral and (iii) all
references to “Article 9 Collateral” when used in connection with the 2013 Term
Loan Secured Parties or the 2013 Term Loan Obligations will be limited to the
2013 Term Loan Designated Collateral and, where applicable, the proceeds of the
2013 Term Loan Designated Collateral.

 

(2)                                 Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) with respect
to the Article 9 Collateral (including all Article 9 Collateral consisting of
Pledged Collateral) or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including:

 

(a)                                 whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor;

 

(b)                                 in the case of a financing statement filed
as a fixture filing, a sufficient description of the property to which such
Article 9 Collateral relates; and

 

(c)                                  a description of collateral that describes
such property in any other manner as the Collateral Agent may reasonably
determine is necessary to ensure the perfection of the security interest in the
Article 9 Collateral granted under this Agreement, including describing such
property as “all assets”, whether now owned or hereafter acquired, or words of
similar effect.

 

Each Grantor agrees to provide such information to the Collateral Agent promptly
upon request.

 

(3)                                 The Collateral Agent is further authorized
to file with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office) such documents as may be reasonably
necessary for the purpose of perfecting, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 

(4)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document (but subject to Section 5.10(5)(c) of
the Credit Agreement), no Grantor shall be required to take any action under the
laws of any jurisdiction other than the United States (or any political
subdivision thereof) and its territories and possessions for the purpose of
perfecting the Security Interest in any Article 9 Collateral of such Grantor.

 

(5)                                 The Security Interest is granted as security
only and shall not subject the Collateral Agent or any other Secured Party to,
or in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.

 

27

--------------------------------------------------------------------------------



 

(6)                                 Notwithstanding anything to the contrary in
any Loan Document, no Grantor will be required:

 

(a)                                 subject to clause (b) below, to take, or
cause to be taken, any actions to perfect the Security Interest by any means
other than (to the extent reasonably applicable):

 

(i)            filings pursuant to the Uniform Commercial Code in the office of
the Secretary of State (or equivalent filing office) of the relevant State(s) of
the respective jurisdictions of organization of each Grantor;

 

(ii)           filings in the United States Patent and Trademark Office and the
United States Copyright Office of an Intellectual Property Security Agreement;

 

(iii)          delivery of Collateral consisting of instruments, notes and debt
securities in a principal amount in excess of $5.0 million; provided that such
delivery shall not be required with respect to:

 

(A)          instruments, notes and debt securities that are promptly deposited
into an investment or securities account;

 

(B)          checks received in the ordinary course of business; and

 

(C)          notes and debt securities issued in connection with the extension
of trade credit by a Grantor in each case with a duration of not more than 364
days;

 

(iv)          delivery of Collateral consisting of certificated Equity Interests
included in the Collateral; and

 

(v)           entering or causing to be entered into any Control Agreements or
similar arrangements with respect to any Controlled Accounts; and

 

(b)                                 except as set forth in Section 5.10(5)(c) of
the Credit Agreement, to take any actions outside the United States to create or
perfect any security interests in any Collateral (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any foreign jurisdiction except as contemplated by Section 5.10(5)(c) of the
Credit Agreement).

 

Section 4.02.         Representations and Warranties.  Each Grantor represents
and warrants to the Collateral Agent and the applicable Secured Parties that:

 

(1)                                 Each Grantor has good and valid rights in
and title to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained and is in full force
and effect or has otherwise been disclosed herein or in the Credit Agreement.

 

28

--------------------------------------------------------------------------------



 

(2)                                 The Uniform Commercial Code financing
statements containing a description of the Article 9 Collateral that have been
prepared by the Collateral Agent for filing in the office specified in Schedule
III constitute all the filings, recordings and registrations (except as set
forth in the following clause (3)) that are, as of the Amendment No. 2 Effective
Date, necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the applicable Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing.

 

(3)                                 Each Grantor represents and warrants that a
fully executed Intellectual Property Security Agreement containing a description
of all Article 9 Collateral existing on the Amendment No. 2 Effective Date and
consisting of Intellectual Property owned by such Grantor with respect to United
States Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
was delivered on the Original Closing Date or the Amendment No. 2 Effective
Date, as applicable, to the Collateral Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable.

 

(4)                                 The Security Interest constitutes (a) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the applicable Secured Obligations; (b) subject to
the filings described in Section 4.02(2), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions; and (c) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of an Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest has and shall have the Required
Collateral Lien Priority on any of the Article 9 Collateral subject to Permitted
Liens.

 

(5)                                 The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, other than Permitted Liens.  None of the
Grantors has filed or consented to the filing after the Amendment No. 2
Effective Date of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral; (b) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office; or (c) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

 

29

--------------------------------------------------------------------------------



 

(6)                                 None of the Grantors holds any Commercial
Tort Claim individually in excess of $5.0 million as of the Amendment No. 2
Effective Date except as indicated on Schedule IV.

 

(7)                                 The names of the obligors, amounts owing,
due dates and other information with respect to each Grantor’s Accounts and
Chattel Paper that are Collateral are and will be correctly stated, at the time
furnished, in all records of such Grantor relating thereto and in all invoices
furnished to the Agent by such Grantor from time to time.

 

(8)                                 As to itself and its Article 9 Collateral
consisting of Intellectual Property (the “Intellectual Property Collateral”), to
each Grantor’s knowledge, as of the Amendment No. 2 Effective Date:

 

(a)                                 The Intellectual Property Collateral set
forth on Schedule II includes all of the material Patents, registered Trademarks
and registered Copyrights owned by such Grantor as of the date hereof (including
all such registered with the United States Patent and Trademark Office or United
States Copyright Office) ;

 

(b)                                 The Intellectual Property Collateral owned
by such Grantors has not been adjudged invalid or unenforceable in whole or part
(except for office actions issued in the ordinary course by the United States
Patent and Trademark Office or any similar office in any foreign jurisdiction),
and is valid and enforceable, except as would not reasonably be expected to have
a Material Adverse Effect.  Such Grantor is not aware of any uses of any item of
Intellectual Property Collateral that would be expected to lead to such item
becoming invalid or unenforceable, except as would not reasonably be expected to
have a Material Adverse Effect;

 

(c)                                  Such Grantor has made or performed in the
ordinary course of Grantor’s business, acts, including filings, recordings and
payment of all required fees and taxes, required to maintain and protect its
interest in each and every item of Intellectual Property Collateral owned by
such Grantor in full force and effect in the United States, and such Grantor has
used proper statutory notice in connection with its use of each Patent,
Trademark and Copyright owned by such Grantor in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect;

 

(d)                                 With respect to each IP Agreement, the
absence, termination or violation of which would reasonably be expected to have
a Material Adverse Effect: (A) such Grantor has not received any notice of
termination or cancellation under such IP Agreement; (B) such Grantor has not
received any notice of a breach or default under such IP Agreement, which breach
or default has not been cured or waived; and (C) neither such Grantor nor any
other party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

 

(e)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, no Grantor or Intellectual Property
Collateral owned by such Grantor is subject to any

 

30

--------------------------------------------------------------------------------



 

outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral owned by such
Grantor or that would impair the validity or enforceability of such Intellectual
Property Collateral owned by such Grantor.

 

Section 4.03.         Covenants.

 

(1)                                 Each Grantor agrees to comply with
Section 5.10(3) of the Credit Agreement.

 

(2)                                 Subject to the rights of such Grantor under
the Loan Documents to dispose of Collateral and except as would otherwise be
permitted by the Credit Agreement, each Grantor will, at its own expense, use
commercially reasonable efforts to defend title to the Article 9 Collateral
against all Persons and to defend the Security Interest of the Collateral Agent,
for the benefit of the applicable Secured Parties, in the Article 9 Collateral
and the Required Collateral Lien Priority thereof against any Lien that is not a
Permitted Lien.

 

(3)                                 Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.

 

(4)                                 If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million is or
becomes evidenced by any promissory note or other instrument, such note or
instrument, subject to the Intercreditor Agreements, will be promptly pledged
and delivered to the Collateral Agent, for the benefit of the applicable Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.

 

(5)                                 After the occurrence of an Event of Default
and during the continuance thereof, the Collateral Agent will have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification.  The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any applicable
Secured Party.

 

(6)                                 None of the Grantors will, without the
Collateral Agent’s prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned), grant any extension of the time of payment of
any Accounts included in the Article 9 Collateral, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, in each case, other than extensions, credits,
discounts, compromises or settlements

 

31

--------------------------------------------------------------------------------



 

granted or made in the ordinary course of business and consistent with prudent
business practices or as otherwise permitted under the Credit Agreement.

 

(7)                                 At its option after the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not a Permitted Lien, and may pay for the maintenance and preservation of
the Article 9 Collateral to the extent any Grantor fails to do so as required by
the Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this
Section 4.03(7) will excuse any Grantor from the performance of, or impose any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(8)                                 Each Grantor (rather than the Collateral
Agent or any applicable Secured Party) will remain liable for the observance and
performance of all the conditions and obligations to be observed and performed
by it under each contract, agreement or instrument relating to the Article 9
Collateral.

 

(9)                                 Each Grantor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent for such purpose) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, during the continuance of
an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.

 

(10)                          In the event that any Grantor at any time or times
fails to obtain or maintain any of the policies of insurance required hereby or
under the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, after the occurrence and during the
continuation of an Event of Default, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 4.03(10), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

 

Section 4.04.         Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the applicable Secured Parties, the Collateral Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

32

--------------------------------------------------------------------------------



 

(1)                                 Instruments and Tangible Chattel Paper.  If
any Grantor at any time holds or acquires any Instruments (other than checks
received and processed in the ordinary course of business) or Tangible Chattel
Paper evidencing an amount in excess of $5.0 million, such Grantor will
forthwith endorse, assign and deliver the same to the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreements), accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

 

(2)                                 Investment Property.  Except to the extent
otherwise provided in Article III, if any Grantor at any time holds or acquires
any Certificated Security constituting Pledged Collateral or Article 9
Collateral, such Grantor will forthwith endorse, assign and deliver the same to
the Collateral Agent (or a designated bailee, in accordance with the
Intercreditor Agreements), accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify.  If any security of a domestic issuer now owned or hereafter
acquired by any Grantor is uncertificated and is issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent of such uncertificated securities and upon the occurrence and
during the continuance of an Event of Default, such Grantor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (a) cause the issuer to agree to comply with instructions from the
Collateral Agent (or a designated bailee, in accordance with the Intercreditor
Agreements) as to such security, without further consent of any Grantor or such
nominee or (b) cause the issuer to register the Collateral Agent (or a
designated bailee, in accordance with the Intercreditor Agreements) as the
registered owner of such security.

 

(3)                                 Commercial Tort Claims.  If any Grantor
shall at any time hold or acquire a Commercial Tort Claim with an asserted or
nominal value in excess of $5.0 million, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and grant to the Collateral Agent in writing
a security interest therein and in the proceeds thereof, all under the terms and
provisions of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

Section 4.05.         Covenants Regarding Patent, Trademark and Copyright
Collateral.  Except as permitted by the Credit Agreement:

 

(1)                                 Each Grantor agrees that it will not
knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to contractually prohibit its licensees from doing any act or
omitting to do any act) whereby any material Patent owned by such Grantor that
is necessary to the normal conduct of such Grantor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it will take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary to establish and
preserve its rights under applicable patent laws.

 

(2)                                 Each Grantor will, and will use its
commercially reasonable efforts to contractually require its licensees and its
sublicensees to, for each material Trademark owned by such Grantor and 
necessary to the normal conduct of such Grantor’s business:

 

33

--------------------------------------------------------------------------------



 

(a)                                 maintain such Trademark in full force free
from any adjudication of abandonment or invalidity for non-use;

 

(b)                                 maintain the quality of products and
services offered under such Trademark;

 

(c)                                  display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
required under applicable law; and

 

(d)                                 not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.

 

(3)                                 Each Grantor will, and will use its
commercially reasonable efforts to cause its licensees and its sublicensees to,
for each work covered by a material Copyright owned by such Grantor and
necessary to the normal conduct of such Grantor’s business and that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

(4)                                 Each Grantor shall notify the Collateral
Agent promptly if it knows that any material Patent, Trademark or Copyright
owned by such Grantor and necessary to the normal conduct of such Grantor’s
business may imminently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination or development, regarding such Grantor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.

 

(5)                                 Each Grantor, either itself or through any
agent, employee, licensee or designee, will, upon the reasonable request of the
Collateral Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s security interest in each Patent, Trademark, or Copyright
listed in each updated Perfection Certificate (or in any applicable specified
information contained in the Perfection Certificate) furnished pursuant to
Section 5.04(9) of the Credit Agreement.

 

(6)                                 Each Grantor will exercise its reasonable
business judgment consistent with the practice in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office
with respect to maintaining and pursuing each application owned by such Grantor
relating to any material Patent, Trademark and/or Copyright (and obtaining the
relevant grant or registration) necessary to the normal conduct of such
Grantor’s business and to maintain (a) each such Patent and (b) the
registrations of each such Trademark and each such Copyright, including, when
applicable and necessary in such Grantor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Grantor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(7)                                 In the event that any Grantor knows or has
reason to know that any Article 9 Collateral consisting of a material Patent,
Trademark or Copyright necessary to the normal conduct of its business has been
materially infringed, misappropriated or diluted by a third party, such Grantor
will promptly notify the Collateral Agent and will, if such Grantor deems it

 

34

--------------------------------------------------------------------------------



 

necessary in its reasonable business judgment, promptly take actions as are
reasonably appropriate under the circumstances.

 

Section 4.06.         Intercreditor Relations.  Notwithstanding anything herein
to the contrary, (1) the Guarantors, the Grantors and the Collateral Agent
acknowledge that the exercise of certain of the Collateral Agent’s rights and
remedies hereunder are subject to the provisions of the ABL/Term Loan/Notes
Intercreditor Agreement, the Junior Lien Intercreditor Agreement, the Extended
Term Loan PropCo Subordination Agreement and the Notes PropCo Subordination
Agreement, if applicable, (2) prior to the Discharge of ABL Claims, any
obligation hereunder to physically deliver any ABL Priority Collateral to the
Collateral Agent shall be deemed satisfied by the delivery to the ABL Collateral
Agent, acting as gratuitous bailee for the Collateral Agent in accordance with
the ABL/Term Loan/Notes Intercreditor Agreement and (3) prior to the occurrence
of the Call Right Cap Recovery, any obligation hereunder to physically deliver
any Call Right Collateral to the Collateral Agent shall be deemed satisfied by
the delivery to the Senior Priority Collateral Agent (as defined in the Junior
Lien Intercreditor Agreement), acting as gratuitous bailee for the Collateral
Agent in accordance with the Junior Lien Intercreditor Agreement.  The failure
of the Collateral Agent or any other Secured Party to immediately enforce any of
its rights and remedies hereunder (as a result of the terms of the Intercreditor
Agreements or otherwise) shall not constitute a waiver of any such rights and
remedies.  In the event of any conflict or inconsistency between the terms of
the ABL/Term Loan/Notes Intercreditor Agreement and this Agreement regarding the
relative priorities of the ABL Collateral Agent, the Collateral Agent, the New
Second Lien Notes Agent and the New Third Lien Notes Agent in the Collateral,
the terms of the ABL/Term Loan/Notes Intercreditor Agreement shall govern and
control.  In the event of any conflict or inconsistency between the terms of the
Junior Lien Intercreditor Agreement and this Agreement regarding the relative
priorities of the Collateral Agent, the Initial Second Lien Representative and
the Initial Third Lien Representative in the Collateral, the terms of the Junior
Lien Intercreditor Agreement shall govern and control.  In the event of any
conflict or inconsistency between the terms of the PropCo Subordination
Agreements, on the one hand, and this Agreement on the other, regarding the
relative priorities of the Collateral Agent, the Initial Second Lien
Representative and the Initial Third Lien Representative with respect to payment
upon the guarantee of any PropCo Guarantor, the terms of the PropCo
Subordination Agreements shall govern and control.  Terms used but nor defined
in this Section 4.06 shall be as defined in the applicable Intercreditor
Agreement.

 

ARTICLE V

 

REMEDIES

 

Section 5.01.         Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent (or a designated bailee, in accordance with
the Intercreditor Agreements) on demand, and it is agreed that the Collateral
Agent shall have the right, subject to applicable law, to take any of or all the
following actions at the same or different times:  (1) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Grantors to the Collateral
Agent or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or a non-exclusive basis, any such Article 9 Collateral
throughout the

 

35

--------------------------------------------------------------------------------



 

world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (2) to take possession of the Article 9 Collateral and without liability for
trespass to the applicable Grantor to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of, removing or
selling the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law.  Without limiting the generality of the foregoing rights
and remedies, each Grantor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law (including the
Uniform Commercial Code), to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof.  Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors ten Business Days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale.  The Collateral, or
the portion thereof, to be sold at any such sale may be sold in one lot as an
entirety or in separate parcels in the Collateral Agent’s own right or by one or
more agents and contractors, upon any premises owned, leased, or occupied by any
Grantor and the Collateral Agent and any such agent or contractor, in
conjunction with any such sale, may augment the Inventory to be sold with other
goods (all of which other goods shall remain the sole property of the Collateral
Agent or such agent or contractor), all as the Collateral Agent may (in its sole
and absolute discretion) determine.  The Collateral Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such

 

36

--------------------------------------------------------------------------------



 

purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above.  At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Article V hereof without further
accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. 
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the UCC or
its equivalent in other jurisdictions.

 

Without limiting any other rights of the Collateral Agent granted pursuant to
this Agreement, each Grantor hereby grants to the Collateral Agent, and the
representatives and independent contractors of the Collateral Agent, a royalty
free, non-exclusive, irrevocable license (such license to be effective upon the
occurrence and during the continuance of any Event of Default), to use, apply,
and affix any Trademark, trade name, logo, or the like in which any Grantor now
or hereafter has rights, solely in connection with the Collateral Agent’s
enforcement of rights or remedies hereunder, including in connection with any
sale or other disposition of Inventory.  As to each Grantor, the license granted
hereby shall remain in full force and effect until such Grantor hereunder is
released hereunder in accordance with Section 7.15 of this Agreement.

 

Section 5.02.         Application of Proceeds - 2013 Term Loan Designated
Collateral.

 

(1)                                 Subject to the terms of the Intercreditor
Agreement, the Collateral Agent will promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, in the following order of priority:

 

(a)                                 first, to all amounts owing to the
Collateral Agent or the Administrative Agent pursuant to any of the Loan
Documents in its capacity as such in respect of (i) the preservation of
Collateral or its security interest in the Collateral or (ii) with respect to
enforcing the rights of the Secured Parties under the Loan Documents;

 

(b)                                 second, to the extent proceeds remain after
the application pursuant to preceding clause (a), to all other amounts owing to
the Administrative Agent or Collateral Agent pursuant to any of the Loan
Documents in its capacity as such;

 

37

--------------------------------------------------------------------------------



 

(c)                                  third, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (b), to an amount
equal to the outstanding Term Loan Obligations and, solely to the extent such
Collateral constitutes Existing Notes Designated Collateral, the Existing Notes
Obligations shall be paid to the Existing Notes Secured Parties as provided in
Section 5.04 below, with each Secured Party receiving an amount equal to its
outstanding Secured Obligations or, if the proceeds are insufficient to pay in
full all such Secured Obligations, its pro rata share of the amount remaining to
be distributed; and

 

(d)                                 fourth, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (c), inclusive, and
following the payment in full of the Secured Obligations, to the relevant Loan
Party, their successors or assigns, or as a court of competent jurisdiction may
otherwise direct or as otherwise required by the Intercreditor Agreement.

 

(2)                                 If any payment to any Secured Party pursuant
to this Section 5.02 of its pro rata share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Secured Obligations of the other applicable
Secured Parties, with each such Secured Party whose Secured Obligations have not
been paid in full to receive an amount equal to such excess amount multiplied by
a fraction the numerator of which is the unpaid applicable Secured Obligations
of such Secured Party and the denominator of which is the unpaid applicable
Secured Obligations of all Secured Parties entitled to such distribution.

 

Section 5.03.         Application of Proceeds - Other Collateral.

 

(1)                                 Subject to the terms of the Intercreditor
Agreements, the Collateral Agent will promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral (as well as any such Collateral
consisting of cash) other than the 2013 Term Loan Designated Collateral, and
shall distribute any consideration of any kind or nature received on account of
the Secured Obligations (other than consideration on account of the 2013 Term
Loan Designated Collateral or the Liens thereon, which shall be subject to
Section 5.02), including in connection with any bankruptcy, insolvency,
receivership or other similar proceeding, in the following order of priority:

 

(a)                                 first, to all amounts owing to the
Collateral Agent or the Administrative Agent pursuant to any of the Loan
Documents in its capacity as such in respect of (i) the preservation of
Collateral or its security interest in Collateral or (ii) with respect to
enforcing the rights of the Secured Parties under the Loan Documents, in each
case solely to the extent not satisfied pursuant to the application of
Section 5.02(a);

 

(b)                                 second, to the extent proceeds remain after
the application pursuant to preceding clause (a), to all other amounts owing to
the Administrative Agent or Collateral Agent pursuant to any of the Loan
Documents in its capacity as such, in each case solely to the extent not
satisfied pursuant to the application of Section 5.02(b);

 

38

--------------------------------------------------------------------------------



 

(c)                                  third, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (b), to an amount
equal to the outstanding Extended Term Loan Obligations and, solely to the
extent such Collateral constitutes Existing Notes Designated Collateral (or such
consideration is on account of Secured Obligations to the extent of their Liens
on Existing Notes Designated Collateral), the Existing Notes Obligations shall
be paid to the Existing Notes Secured Parties as provided in Section 5.04 below,
with each applicable Secured Party receiving an amount equal to its outstanding
Secured Obligations or, if the proceeds are insufficient to pay in full all such
Secured Obligations, its pro rata share of the amount remaining to be
distributed; and

 

(d)                                 fourth, to the extent proceeds remain after
the application pursuant to preceding clauses (a) through (c), inclusive, and
following the payment in full of the Secured Obligations, to the relevant Loan
Party, their successors or assigns, or as a court of competent jurisdiction may
otherwise direct or as otherwise required by the Intercreditor Agreements.

 

(2)                                 If any payment to any Secured Party pursuant
to this Section 5.03 of its pro rata share of any distribution would result in
overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Secured Obligations of the other applicable
Secured Parties, with each such Secured Party whose Secured Obligations have not
been paid in full to receive an amount equal to such excess amount multiplied by
a fraction the numerator of which is the unpaid applicable Secured Obligations
of such Secured Party and the denominator of which is the unpaid applicable
Secured Obligations of all Secured Parties entitled to such distribution.

 

Section 5.04.         Application of Proceeds - General.

 

(1)                                 Subject to the terms of the Intercreditor
Agreements, all payments required to be made hereunder shall be made to the
Collateral Agent for the account of the applicable Secured Parties or as the
Collateral Agent may otherwise direct in accordance with the Loan Documents.

 

(2)                                 The parties hereto agree that the provisions
of this Article V shall apply to distributions and/or realizations on account of
all assets securing the Secured Obligations, including assets not defined as
Collateral hereunder (including, for the avoidance of doubt, all Real Property
of the Grantors mortgaged to the Collateral Agent for the benefit of some or all
of the Secured Parties), with Section 5.02 applying to all 2013 Collateral (as
defined in the Credit Agreement) and Section 5.03 applying to all other
Collateral (as defined in the Credit Agreement).

 

(3)                                 For purposes of applying payments received
in accordance with Sections 5.02 and 5.03, the Collateral Agent will be entitled
to rely upon (a) the Administrative Agent, (b) the Existing Notes Trustee and
(c) the applicable Secured Parties with respect to payments of Specified Hedge
Agreements or any Cash Management Obligations (which the Administrative Agent
and each other Secured Party agrees (or shall agree) to provide upon

 

39

--------------------------------------------------------------------------------



 

request of the Collateral Agent) for the amounts of the outstanding Secured
Obligations of the Loan Parties owed to the Secured Parties.

 

(4)                                 Subject to the other limitations (if any)
set forth herein and in the other Loan Documents, it is understood that the Loan
Parties will remain liable (as and to the extent set forth in herein except to
the extent that any of the foregoing are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the
Collateral Agent’s gross negligence or willful misconduct) to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations of the Loan Parties.

 

(5)                                 It is understood and agreed by each Loan
Party that the Collateral Agent will have no liability for any determinations
made by it in Section 5.02 or Section 5.03 except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence, bad faith or willful misconduct.  Each Loan Party also agrees that
the Collateral Agent may (but shall not be required to), at any time and in its
sole discretion, and with no liability resulting therefrom, petition a court of
competent jurisdiction regarding any application of Collateral in accordance
with the requirements hereof and of each Intercreditor Agreements, and the
Collateral Agent shall be entitled to wait for, and may conclusively rely on,
any such determination.

 

(6)                                 Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, the Collateral Agent will not be
required to marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such Guarantee in any particular order.

 

(7)                                 Notwithstanding the foregoing Sections 5.02
and 5.03, the proceeds of any collection, sale, foreclosure or realization upon
any Collateral of any Grantor, including any Collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other applicable Secured Obligations.

 

(8)                                 Notwithstanding the foregoing Sections 5.02
and 5.03, any amounts distributable thereunder on account of Non-Participating
Term Loan Exchange Obligations shall be turned over by the Lenders holding such
Term Loan Obligations to the Lenders holding Term Loan Obligations (other than
(i) Non-Participating Term Loan Exchange Obligations and (ii) 2013 Term Loan
Obligations), until such Term Loan Obligations are paid in full(1).  By becoming
party to the Credit Agreements as Lenders, the Lenders holding Non-Participating
Term Loan Exchange Obligations shall be deemed to have irrevocably authorized
and instructed the Administrative Agent and Collateral Agent to pay amounts
distributable to them but for the provisions of this paragraph to the applicable
Secured Parties in accordance with, and in satisfaction of their obligations
under, this paragraph.

 

(9)                                 Subject to the terms of the Intercreditor
Agreements, notwithstanding the foregoing Sections 5.02 and 5.03 (but subject to
clauses (a) and (b) of Section 5.03), following the

 

--------------------------------------------------------------------------------

 

40

--------------------------------------------------------------------------------



 

Call Right Cap Recovery, the proceeds of any collection, sale, foreclosure or
realization upon any Call Right Collateral shall be applied to the Secured
Obligations as follows:  first, on account of the Additional 2019 Extended Term
Loans and related Term Loan Obligations until paid in full; second, on account
of the other Term Loan Obligations, other than the 2013 Term Loan Obligations
and Non-Participating Term Loan Exchange Obligations, until paid in full; third,
on account of the Non-Participating Term Loan Exchange Obligations, until paid
in full; fourth, on account of the Existing Notes Obligations, until paid in
full; and thereafter in accordance with clause (d) of Section 5.02 or 5.03, as
applicable.

 

Section 5.05.         Securities Act, Etc.  In view of the position of the
Grantors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, may
(1) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (2) approach and negotiate with a single
potential purchaser to effect such sale.  Each Grantor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent will incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.05 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01.         Indemnity.  In addition to all such rights of indemnity
and subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), each Borrower agrees that (a) in the event a payment is
made by any Guarantor under this Agreement in respect of any Secured Obligation
of such Borrower, such Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the Person

 

41

--------------------------------------------------------------------------------



 

to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor are sold pursuant to this Agreement
or any other Security Document to satisfy in whole or in part a Secured
Obligation of any Borrower, such Borrower will indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

 

Section 6.02.         Contribution and Subrogation.  Subject to Section 2.07,
each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6.03
hereof) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any applicable Secured Obligation or assets of any other
Guarantor are sold pursuant to any Security Document to satisfy any Secured
Obligation owed to any applicable Secured Party and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by a Borrower as
provided in Section 6.01 hereof, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets (the
“Indemnified Amount”), as applicable, in each case multiplied by a fraction of
which the numerator shall be the net worth of such Contributing Guarantor
(without giving effect to any guarantees of Indebtedness of the Borrowers or any
other Person) on the date hereof and the denominator will be the aggregate net
worth (without giving effect to any guarantees of Indebtedness of the Borrowers
or any other Person) of all the Guarantors on the date hereof (or, in the case
of any Guarantor becoming a party hereto pursuant to Section 7.16 hereof, the
date of the supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 6.02 shall be subrogated to the rights of such Claiming Guarantor
under Section 6.01 hereof to the extent of such payment. Notwithstanding the
foregoing, to the extent that any Claiming Guarantor’s right to indemnification
hereunder arises from a payment or sale of Collateral made to satisfy any
Secured Obligation constituting Swap Obligations, only those Contributing
Guarantors for whom such Swap Obligations do not constitute Excluded Swap
Obligations shall indemnify such Claiming Guarantor, with the fraction set forth
in the second preceding sentence being modified as appropriate to provide for
indemnification of the entire Indemnified Amount.

 

Section 6.03.         Subordination(a) .

 

(1)                                 Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 hereof and all other rights of indemnity, contribution or subrogation of
the Guarantors under applicable law or otherwise will be fully subordinated to
the payment in full in cash or immediately available funds of the applicable
Secured Obligations (other than Secured Obligations in respect of Specified
Hedge Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted) until such time as this Agreement has been terminated
in accordance with Section 7.15(a).  No failure on the part of any Borrower or
any Guarantor to make the payments required by Sections 6.01 and 6.02 hereof (or
any other payments required under applicable law or otherwise) will in any
respect limit the obligations and liabilities of any Borrower with respect to
the applicable Secured Obligations or any Guarantor with respect to its
obligations hereunder, and each Borrower shall remain liable for the full amount
of the applicable Secured Obligations and each Guarantor shall remain liable for
the full amount of its obligations hereunder.

 

42

--------------------------------------------------------------------------------



 

(2)                                 Each Borrower and each Guarantor hereby
agree that all Indebtedness and other monetary obligations owed by it to any
other Borrower, any other Guarantor or any Subsidiary will be fully subordinated
to the payment in full in cash or immediately available funds of the applicable
Secured Obligations (other than Secured Obligations in respect of Specified
Hedge Agreements, Cash Management Obligations and contingent indemnification and
reimbursement obligations that are not yet due and payable and for which no
claim has been asserted).

 

(3)                                 The guaranty obligations of Notes PropCo, if
any, evidenced hereby are subordinate, in the manner and to the extent set forth
in the Notes PropCo Subordination Agreement, if applicable, to the Senior
Priority Guarantee Obligations (as defined in the Notes PropCo Subordination
Agreement); and each holder of this instrument, by its acceptance hereof,
irrevocably agrees to be bound by the provisions of the Notes PropCo
Subordination Agreement, if applicable.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.         Notices.  All communications and notices hereunder shall
(except as otherwise permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement.  All communications and notices hereunder
to any Grantor will be given to it in care of the Lead Borrower, with such
notice to be given as provided in Section 10.01 of the Credit Agreement.

 

Section 7.02.         Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
will be absolute and unconditional irrespective of:

 

(1)                                 any lack of validity or enforceability of
the Credit Agreement, any other Loan Document, any agreement with respect to any
of the Secured Obligations or any other agreement or instrument relating to any
of the foregoing;

 

(2)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, the Existing Notes Indenture or any other
agreement or instrument;

 

(3)                                 any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations; or

 

(4)                                 subject only to termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 7.15
hereof any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement (other than a defense of payment or performance).

 

43

--------------------------------------------------------------------------------



 

Section 7.03.         Limitation By Law.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

Section 7.04.         Binding Effect; Several Agreement.  This Agreement will
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party is delivered to the Collateral Agent and a
counterpart hereof is executed on behalf of the Collateral Agent, and thereafter
will be binding upon such party and the Collateral Agent and their respective
permitted successors and assigns, and will inure to the benefit of such party,
the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement, the Credit Agreement.  This Agreement
will be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.

 

Section 7.05.         Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference will be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.  The
Collateral Agent hereunder will at all times be the same Person that is the
Collateral Agent under the Credit Agreement. Written notice of resignation by
the Administrative Agent pursuant to the Credit Agreement will also constitute
notice of resignation as the Collateral Agent under this Agreement.  Upon the
acceptance of any appointment as the Administrative Agent under the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent will thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent pursuant hereto.

 

Section 7.06.         Collateral Agent’s Fees and Expenses; Indemnification. 
The parties hereto agree that the Collateral Agent will be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.05 of
the Credit Agreement and the provisions of Section 10.05 shall be incorporated
by reference herein and apply to each Grantor mutatis mutandis.

 

Section 7.07.         Collateral Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
to accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.  The Collateral Agent will have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor, to:

 

44

--------------------------------------------------------------------------------



 

(1)                                 receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof;

 

(2)                                 demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;

 

(3)                                 ask for, demand, sue for, collect, receive
and give acquittance for any and all moneys due or to become due under and by
virtue of any Collateral;

 

(4)                                 sign the name of any Grantor on any invoice
or bill of lading relating to any of the Collateral;

 

(5)                                 send verifications of Accounts to any
Account Debtor;

 

(6)                                 commence and prosecute any and all suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral;

 

(7)                                 settle, compromise, compound, adjust or
defend any actions, suits or proceedings relating to all or any of the
Collateral;

 

(8)                                 notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and

 

(9)                                 use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes;

 

provided that nothing herein contained will be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties will be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 7.08.         APPLICABLE LAW.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

Section 7.09.         Waivers; Amendment.

 

45

--------------------------------------------------------------------------------



 

(1)                                 No failure or delay by the Collateral Agent
or any Lender in exercising any right, power or remedy hereunder or under any
other Loan Document will operate as a waiver thereof, nor will any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Collateral Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom will in any event be effective unless the same is permitted
by paragraph (2) of this Section 7.09, and then such waiver or consent will be
effective only in the specific instance and for the purpose for which given.

 

(2)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Loan Party or
Loan Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.08 of the
Credit Agreement.

 

Section 7.10.         WAIVER OF JURY TRIAL.  The provisions of Section 10.11 of
the Credit Agreement shall be incorporated by reference herein and apply to each
party hereto.

 

Section 7.11.         Severability.  In the event any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein will not in any way be affected or
impaired thereby.

 

Section 7.12.         Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will constitute an original but all of which
when taken together will constitute but one contract, and will become effective
as provided in Section 7.04 hereof.  Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission will be as effective as
delivery of a manually signed original.

 

Section 7.13.         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 7.14.         Jurisdiction; Consent to Service of Process.  The
provisions of Section 10.15 of the Credit Agreement shall be incorporated by
reference herein and apply to each party hereto.

 

Section 7.15.         Termination or Release.

 

(1)                                 This Agreement, the guarantees made herein,
the pledges made herein, the Security Interest and all other security interests
granted hereby shall terminate when all the Term Loan Obligations (other than
Term Loan Obligations in respect of Specified Hedge Agreements, Cash Management
Obligations and contingent indemnification and reimbursement obligations, in
each case, that are not yet due and payable and for which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders

 

46

--------------------------------------------------------------------------------



 

have no further commitment to lend under the Credit Agreement; provided,
however, that no such termination shall be effective at any time when any
Existing Notes Obligations remain outstanding unless and until (a) the Lead
Borrower has notified the Collateral Agent in writing whether at such time there
is outstanding any debt of any Person that is secured by the Existing Notes
Designated Collateral (which notification the Lead Borrower hereby agrees to
provide promptly upon the Collateral Agent’s request therefor) and (b) if any
such secured debt is outstanding at such time, the Collateral Agent has taken
such actions, at the expense of the Borrowers, as the Lead Borrower may
reasonably request to transfer all Collateral consisting of Existing Notes
Designated Collateral and all related Liens thereon and security interests
therein (without any representation or warranties (other than a representation
and warranty as to no Liens on the Existing Notes Designated Collateral created
by the Agent in its individual capacity)) to the Existing Notes Trustee or such
other agent or Person as the Lead Borrower may direct (provided further,
however, that if such other secured debt is (x) under the ABL Credit Agreement,
all such Collateral in the form of possessory collateral shall be transferred to
the collateral agent under the ABL Credit Agreement, notwithstanding anything in
the foregoing to the contrary, (y) under the Second Lien Notes, all such
Collateral in the form of possessory collateral shall be transferred to the
collateral agent under the Second Lien Notes Indenture, notwithstanding anything
in the foregoing to the contrary (unless secured debt described in the
immediately preceding clause (x) is also outstanding, in which case such clause
(x) shall govern) or (z) under the Third Lien Notes, all such Collateral in the
form of possessory collateral shall be transferred to the collateral agent under
the Third Lien Notes Indenture, notwithstanding anything in the foregoing to the
contrary (unless secured debt described in the immediately preceding clause
(x) and/or clause (y) is also outstanding, in which case such clause (x) or
clause (y), as applicable, shall govern)).

 

(2)                                 A Grantor or Guarantor that is a Subsidiary
shall automatically be released from its obligations hereunder and the security
interests in the Collateral of such Grantor or Guarantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor or Guarantor ceases to be a
Subsidiary Loan Party; provided that such portion of the Lenders as are required
by the terms of the Credit Agreement to consent to such transaction shall have
consented thereto; provided, further, to the extent the ABL Security Documents,
Second Lien Notes Collateral Documents (as defined in the Junior Lien
Intercreditor Agreement) or the Third Lien Notes Collateral Documents (as
defined in the Junior Lien Intercreditor Agreement) are in effect on such date,
such Grantor or Guarantor (and the security interests in the Collateral in
respect thereof) is released under such ABL Security Documents, Second Lien
Notes Collateral Documents and Third Lien Notes Collateral Documents, as
applicable, concurrently with the release referred to in this clause (2).

 

(3)                                 Upon any sale or other transfer by any
Grantor of any Collateral that is permitted under the Credit Agreement to any
Person that is not a Grantor, or upon the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.08 of the Credit Agreement or pursuant to Section 5.1 of
the ABL/Term Loan/Notes Intercreditor Agreement or Sections 5.1 or 5.2 of the
Junior Lien Intercreditor Agreement, the security interest in such Collateral
shall be automatically released; provided to the extent the ABL Security
Documents, Second Lien Notes

 

47

--------------------------------------------------------------------------------



 

Collateral Documents or the Third Lien Notes Collateral Documents are in effect
on such date, such Grantor (and the security interests in the Collateral in
respect thereof) is released under such ABL Security Documents, Second Lien
Notes Collateral Documents and Third Lien Notes Collateral Documents, as
applicable, concurrently with the release referred to in this clause (3).

 

(4)                                 In connection with any termination or
release pursuant to paragraph (1), (2) or (3) of this Section 7.15, the
Collateral Agent shall execute and deliver to any Grantor or Guarantor, at such
Grantor’s or Guarantor’s expense, all documents that such Grantor or Guarantor
reasonably requests to evidence such termination or release (including UCC
termination statements) and will duly assign and transfer to such Grantor or
Guarantor such of the Pledged Collateral that may be in the possession of the
Collateral Agent and has not theretofore been sold or otherwise applied or
released pursuant to this Agreement; provided that the Collateral Agent will not
be required to take any action under this Section 7.15(4) unless such Grantor or
Guarantor shall have delivered to the Collateral Agent together with such
request, which may be incorporated into such request: (a) a reasonably detailed
description of the Collateral, which in any event is sufficient to effect the
appropriate termination or release without affecting any other Collateral and
(b) a certificate of a Responsible Officer of the Borrower or such Grantor or
Guarantor certifying that the transaction giving rise to such termination or
release is permitted by the Credit Agreement and was or is consummated in
compliance with the Loan Documents.  Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Collateral Agent.

 

Section 7.16.         Additional Subsidiaries.  Upon execution and delivery by
the Collateral Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of a supplement in substantially
the form of Exhibit I hereto, such Subsidiary will become a Grantor and/or a
Guarantor hereunder with the same force and effect as if originally named as a
Grantor and/or a Guarantor herein.  The execution and delivery of any such
supplement will not require the consent of any other party to this Agreement. 
The rights and obligations of each party to this Agreement will remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

 

Section 7.17.         Effect of Amendment and Restatement.  This Agreement is
intended to and does completely amend and restate, without novation, that
certain Term Loan Guarantee and Collateral Agreement, dated October 25, 2013, by
the Grantors party thereto in favor of the Collateral Agent (as amended or
supplemented prior to the date hereof, the “Original Guarantee and Collateral
Agreement”).  Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of the Grantors and Guarantors
contained in the Original Guarantee and Collateral Agreement, the Grantors and
Guarantors acknowledge and agree that any causes of action or other rights
created in favor of the Collateral Agent and its successors arising out of the
representations, warranties and covenants of the Grantors and/or Guarantors
party thereto contained in or delivered in connection with the Original
Guarantee and Collateral Pledge Agreement shall survive the execution and
delivery of this Agreement.  All indemnification obligations of the Grantors and
Guarantors pursuant to the Original Guarantee and Collateral Agreement
(including any arising from a breach of the representations thereunder) shall

 

48

--------------------------------------------------------------------------------



 

survive the amendment and restatement of the Original Guarantee and Collateral
Agreement pursuant to this Agreement.

 

Notwithstanding anything herein or in any other Loan Document to the contrary,
the parties hereto expressly acknowledge that it is not their intention that the
Extension Amendment, this Agreement or any of the other Loan Documents executed
or delivered pursuant to the Extension Amendment constitute a novation of any of
the obligations, covenants or agreements contained in the Original Guarantee and
Collateral Agreement or any other Loan Document, but rather constitute a
modification thereof or supplement thereto pursuant to the terms contained
therein and herein. The Original Guarantee and Collateral Agreement and the
other Loan Documents, in each case as amended, modified or supplemented hereby
and by the Extension Amendment, shall be deemed to be continuing agreements
among the parties thereto, and all documents, instruments, and agreements
delivered, as well as all Liens created, pursuant to or in connection with the
Original Guarantee and Collateral Agreement and the other Loan Documents shall
remain in full force and effect, each in accordance with its terms (as amended,
modified or supplemented by the Extension Amendment and this Agreement).

 

ARTICLE VIII

 

CONCERNING THE EXISTING NOTES TRUSTEE AND
HOLDERS OF THE EXISTING 2028 DEBENTURES

 

Section 8.01.         Collateral Agent’s Consent to Serve.  The Collateral Agent
has consented to serve as Collateral Agent hereunder on the express
understanding, and the Existing Notes Trustee and each holder of Existing 2028
Debentures, by accepting the benefits of this Agreement, will be deemed to have
agreed, that the Collateral Agent will have no duty and will owe no obligation
or responsibility (fiduciary or otherwise) to the Existing Notes Trustee or such
holders, other than the duty to perform its express obligations under this
Agreement in accordance with its terms and the terms of the Junior Lien
Intercreditor Agreement, the ABL/Term Loan/Notes Intercreditor Agreement, and
any other security documents for which the Collateral Agent is the collateral
agent with respect to the Existing Notes Designated Collateral.  Without
limiting the foregoing, each of the Existing Notes Trustee and each holder of
Existing 2028 Debentures, by accepting the benefits of this Agreement, will be
deemed to have waived any right it might have, under applicable law or
otherwise, to compel the sale or other disposition of any Collateral, and any
obligation the Collateral Agent might have, under applicable law or otherwise,
to obtain any minimum price for any Collateral upon the sale thereof, it being
expressly understood, and the availability of the benefits of this Agreement to
the Existing Notes Trustee and each holder of Existing 2028 Debentures being
conditioned upon the understanding, that the sole right of the holders of the
Existing 2028 Debentures will be to receive their ratable share of any proceeds
of Existing Notes Designated Collateral in accordance with and subject to the
provisions of this Agreement, the Intercreditor Agreements and the other
Security Documents.  Each of the Existing Notes Trustee and each holder of
Existing 2028 Debentures, by accepting the benefits of this Agreement, will be
deemed to have agreed to the provisions set forth in, and to have provided the
consents, authorizations and instructions provided by the Lenders under,
Article IX of the Credit Agreement (as such Article applies to the appointment
of, and other matters relating to, the Collateral Agent) and Section 10.20 of
the Credit Agreement.  For the avoidance of doubt, nothing in this Agreement
shall modify or in any way limit the rights and remedies available to the
Existing

 

49

--------------------------------------------------------------------------------



 

Notes Trustee and each holder of Existing 2028 Debentures under the Existing
Notes Indenture.

 

Section 8.02.         Determination of Amounts of Existing Notes Obligations and
Existence of Existing Notes Events of Default; Acceleration.  Whenever the
Collateral Agent is required to determine the existence or amount of any of the
Existing Notes Obligations or the existence of any Existing Notes Event of
Default for any purposes of this Agreement, it will request written
certification of such existence or amount from the Existing Notes Trustee and
will be entitled to make such determination on the basis of such certification;
provided, however, that if, notwithstanding the request of the Collateral Agent,
the Existing Notes Trustee fails or refuses reasonably promptly to certify as to
the existence or amount of any Existing Notes Obligation or the existence of any
Existing Notes Event of Default, the Collateral Agent will be entitled to
determine such existence or amount by such commercially reasonable method as the
Collateral Agent may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Lead Borrower.  The Collateral
Agent may rely conclusively, and will be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
will have no liability to the Borrowers, any other Grantor, any Secured Party or
any other Person as a result of such determination or any action taken pursuant
thereto except to the extent such liability is determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Collateral Agent.  The
Existing Notes Trustee will promptly notify the Collateral Agent of any Existing
Notes Event of Default of which it will have been notified by any Existing Notes
Secured Party or of which it will have otherwise become aware or any
acceleration of any of the Existing Notes Obligations; provided that failure to
give any such notice will not affect any rights or remedies of the Collateral
Agent or any Secured Party arising in connection with any such acceleration.

 

[Signature Page Follows]

 

50

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GRANTORS:

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title: Vice President

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

THE NMG SUBSIDIARY LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name: Tracy M. Preston

 

 

Title: Vice President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

GRANTORS AND GUARANTORS:

MARIPOSA INTERMEDIATE HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

NEMA BEVERAGE CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

NEMA BEVERAGE PARENT CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

NMG SALON HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

 

NMG CALIFORNIA SALON LLC,

 

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NMG FLORIDA SALON LLC,

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NMG SALONS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

NMG TEXAS SALON LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BERGDORF GOODMAN INC.,

 

a New York corporation

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

 

BERGDORF GRAPHICS, INC.,

 

a New York corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BG PRODUCTIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MARIPOSA BORROWER, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NM BERMUDA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NM FINANCIAL SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

 

NM NEVADA TRUST,

 

a Massachusetts Trust

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NMG GLOBAL MOBILITY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NMGP, LLC,

 

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WORTH AVENUE LEASING COMPANY,

 

a Florida corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

GUARANTORS:

 

 

 

 

 

 

 

 

NMG TERM LOAN PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

NMG NOTES PROPCO LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan J. Matthews

 

 

Name:

Bryan J. Matthews

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Megan Kane

 

 

Name:

Megan Kane

 

 

Title:

Authorized Signatory

 

[Signature Page to Amended and Restated Term Loan Guarantee and Collateral
Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit I

 to Guarantee and
Collateral Agreement

 

SUPPLEMENT NO.      dated as of                      (this “Supplement”), to
(a) the Amended and Restated Term Loan Guarantee and Collateral Agreement dated
as of June 7, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), among
each of the Grantors party thereto, each of the Guarantors party thereto, and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent for the Lenders
under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”) and as Collateral Agent for the Secured Parties (as
defined therein) (in such capacity, the “Collateral Agent”) and (b) the
Intercreditor Agreements referred to below.

 

(1)                                 Reference is made to (a) that certain the
Term Loan Credit Agreement, dated as of October 25, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, including on
the Amendment No. 2 Effective Date, the “Term Loan Credit Agreement”), among
MARIPOSA INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NEIMAN MARCUS GROUP LTD LLC, a Delaware limited liability company
(the “Company”), THE NEIMAN MARCUS GROUP LLC, a Delaware limited liability
company (“TNMG LLC”), THE NMG SUBSIDIARY LLC, a Delaware limited liability
company, the Guarantors party hereto, the Lenders party thereto from time to
time, and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent, (b) that certain Indenture dated as of May 27, 1998 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, including, including on the Amendment No. 2 Effective Date, the “Existing
Notes Indenture”), between TNMG LLC (the “Existing Notes Issuer”), and
WILMINGTON SAVINGS FUND SOCIETY, FSB as successor trustee (in such capacity, the
“Existing Notes Trustee”), pursuant to which the Existing Notes Issuer’s 7.125%
Debentures due 2028 in an initial aggregate principal amount of $125,000,000
(the “Existing 2028 Debentures”) were issued, (c) that certain ABL/Term
Loan/Notes Intercreditor Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“ABL/Term Loan/Notes Intercreditor Agreement”), among Deutsche Bank AG New York
Branch, as an ABL Agent (as defined therein), Credit Suisse AG, Cayman Islands
Branch, as a Term Loan Agent (as defined therein), Ankura Trust Company, LLC, as
New Second Lien Notes Collateral Agent (as defined therein) and Wilmington
Trust, National Association, as New Third Lien Notes Collateral Agent (as
defined therein) and acknowledged by Holdings, the Borrowers and the
Subsidiaries from time to time party thereto and (d) that certain Junior Lien
Intercreditor Agreement, dated as of June 7, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Junior Lien
Intercreditor Agreement” and, together with the ABL/Term Loan/Notes
Intercreditor Agreement, the “Intercreditor Agreements”), among Credit Suisse
AG, Cayman Islands Branch, as Initial First Lien Representative (as defined
therein), Credit Suisse AG, Cayman Islands Branch, as Initial First Lien
Collateral Agent (as defined therein), Ankura Trust Company, LLC as Initial
Second Lien Representative (as defined therein), Ankura Trust Company, LLC as
Initial Second Lien Collateral Agent (as defined therein), Wilmington Trust,
National

 

Exhibit I-1

--------------------------------------------------------------------------------



 

Association, as 8.000% Notes Representative (as defined therein), Wilmington
Trust, National Association, as 8.750% Notes Representative (as defined therein)
and Wilmington Trust, National Association, as Initial Third Lien Collateral
Agent (as defined therein) and acknowledged by Holdings, the Borrowers and the
Subsidiaries from time to time party thereto.

 

(2)                                 Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Guarantee and Collateral Agreement referred to therein.

 

(3)                                 The Grantors and Guarantors have entered
into the Guarantee and Collateral Agreement in order to induce the Lenders to
make Loans under the Credit Agreement.  Pursuant to the Existing Notes
Indenture, the Existing Notes Issuer may not secure the Term Loan Obligations
with any Existing Notes Designated Collateral unless the Borrowers shall have
made effective provision to secure the Existing 2028 Debentures for as long as
such obligations are secured by any Existing Notes Designated Collateral. 
Section 7.16 of the Guarantee and Collateral Agreement provides that additional
Subsidiaries may become Subsidiary Loan Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement.  The Intercreditor Agreements provide that additional
Subsidiaries may become Grantors and/or Guarantors, as applicable, under the
applicable Intercreditor Agreements by execution and delivery of an instrument
in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become (x) a Subsidiary Loan Party under the Guarantee
and Collateral Agreement and (y) a Grantor under the Intercreditor Agreements,
in each case in order to induce the Lenders to make additional Loans (if
available under the Credit Agreement) and as consideration for Loans previously
made under the Credit Agreement.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  (a)  In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a [a / an] [Extended Term Loan] Guarantor and a Grantor under the
Guarantee and Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, a [a / an] [Extended Term
Loan] Guarantor and a Grantor, and the New Subsidiary hereby (1) agrees to all
the terms and provisions of the Guarantee and Collateral Agreement applicable to
it as a Subsidiary Loan Party, [a / an] [Extended Term Loan] Guarantor and a
Grantor thereunder and (2) represents and warrants that the representations and
warranties made by it as a Grantor in Section 3.03 and Section 4.02 thereof are
true and correct, in all material respects, on and as of the date hereof.  In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations (as defined in the Guarantee
and Collateral Agreement), does hereby create and grant to the Collateral Agent,
for the benefit of the applicable Secured Parties, a security interest in and
Lien on all the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in and to the extent required by the Guarantee and
Collateral Agreement) of the New Subsidiary.  Each reference to a “Subsidiary
Loan Party,” a “[Extended Term Loan] Guarantor,” or a “Grantor” in the Guarantee
and Collateral Agreement shall be deemed to include

 

Exhibit I-2

--------------------------------------------------------------------------------



 

the New Subsidiary.  The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

 

(b)         [In accordance with Section 9.3 of the ABL/Term Loan/Notes
Intercreditor Agreement, the New Subsidiary by its signature below becomes a
party to the ABL/Term Loan/Notes Intercreditor Agreement as a Grantor thereunder
for all purposes thereof on the terms set forth therein, and agrees, for the
enforceable benefit of all existing and future ABL Lenders (as defined in the
ABL/Term Loan/Notes Intercreditor Agreement), all existing and future Term Loan
Lenders (as defined in the ABL/Term Loan/Notes Intercreditor Agreement) and all
existing and future Existing Noteholders (as defined in the ABL/Term Loan/Notes
Intercreditor Agreement) that it is bound by the terms, conditions and
provisions of the ABL/Term Loan/Notes Intercreditor Agreement as fully as if the
undersigned had executed and delivered the ABL/Term Loan/Notes Intercreditor
Agreement as of the date thereof.  This Supplement shall constitute an
Intercreditor Agreement Joinder under (and as defined in) the ABL/Term
Loan/Notes Intercreditor Agreement.

 

(c)         In accordance with Section 8.20 of the Junior Lien Intercreditor
Agreement, the New Subsidiary by its signature below becomes a party to the
Junior Lien Intercreditor Agreement as a Grantor thereunder for all purposes
thereof on the terms set forth therein, and agrees, for the enforceable benefit
of all existing and future all existing and future First Lien Secured Parties
(as defined in the Junior Lien Intercreditor Agreement) and all existing and
future Junior Lien Secured Parties (as defined in the Junior Lien Intercreditor
Agreement) that it is bound by the terms, conditions and provisions of the
Junior Lien Intercreditor Agreement as fully as if the undersigned had executed
and delivered the Junior Lien Intercreditor Agreement as of the date thereof. 
This Supplement shall constitute an intercreditor agreement joinder under the
Junior Lien Intercreditor Agreement.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (1) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally; (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(3) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Agreement may be executed in two or more counterparts, each of
which will constitute an original but all of which when taken together
constitutes but one contract.  This Supplement will become effective when the
Collateral Agent receives a counterpart (whether by electronic transmission or
otherwise) of this Supplement that bears the signature of the New Subsidiary.

 

SECTION 4.  The New Subsidiary hereby represents and warrants as of the date
hereof that:

 

(1)                                 set forth on Schedule I attached hereto is a
true and correct schedule of all the Pledged Securities of the New Subsidiary as
of the date hereof;

 

Exhibit I-3

--------------------------------------------------------------------------------



 

(2)                                 set forth on Schedule II attached hereto is
a true and correct schedule of all of the material Patents, registered
Trademarks and registered Copyrights of the New Subsidiary as of the date
hereof;

 

(3)                                 set forth on Schedule III attached hereto is
a true and correct schedule of all Commercial Tort Claims of the New Subsidiary
individually in excess of $5.0 million as of the date hereof; and

 

(4)                                 set forth on Schedule IV attached hereto is
the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

 

SECTION 7.  In the event any one or more of the provisions contained in this
Supplement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein, in the Guarantee and Collateral Agreement and in the Intercreditor
Agreements will not in any way be affected or impaired thereby.  The parties
will endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder will be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. 
The address of each of the New Subsidiaries for purposes of all notices and
other communications under the Intercreditor Agreements is:  [   ]

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Agents have duly executed this
Supplement to the Guarantee and Collateral Agreement and to the Intercreditor
Agreements as of the day and year first above written.

 

 

[Name of New Subsidiary]

 

Exhibit I-4

--------------------------------------------------------------------------------



 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-5

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit I-6

--------------------------------------------------------------------------------



 

Schedule I

to Supplement No.     to the
Guarantee and
Collateral Agreement

 

Pledged Securities of the New Subsidiary

 

EQUITY INTERESTS

 

Number of Issuer
Certificate

 

Registered Owner

 

Number and Class of
Equity Interest

 

Percentage of Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule I-1

--------------------------------------------------------------------------------



 

Schedule II
to Supplement No.     to the
Guarantee and
Collateral Agreement

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Schedule II-1

--------------------------------------------------------------------------------



 

Schedule III
to Supplement No.     to the
Guarantee and
Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

Schedule III-1

--------------------------------------------------------------------------------



 

Schedule IV
to Supplement No.     to the
Guarantee and
Collateral Agreement

 

LEGAL NAME, JURISDICTION OF FORMATION

AND LOCATION OF CHIEF EXECUTIVE OFFICE

 

Schedule IV-1

--------------------------------------------------------------------------------



Exhibit II
 to Guarantee and
Collateral Agreement

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT is dated as of [               ], by [•]
(each, individually, a “Grantor” and, collectively, the “Grantors”), in favor of
Credit Suisse AG, Cayman Islands Branch, in its capacity as administrative agent
and collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated Term Loan
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Trademark Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.         Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meanings given to
them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest in Trademark Collateral.  As
security for the payment or performance when due (whether at stated maturity, by
acceleration or otherwise), as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the applicable Secured Parties, and
hereby grants to the Collateral Agent, its successors and permitted assigns, for
the benefit of the applicable Secured Parties, a security interest in all of
such Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

 

(a)                                 all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof (except for “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections

 

--------------------------------------------------------------------------------



 

1(c) and 1(d) of the Lanham Act has been filed, to the extent that, and solely
during the period for which, any assignment of an “intent-to-use” application
prior to such filing would violate the Lanham Act), and all renewals thereof,
including those listed on Schedule I;

 

(b)                                 all goodwill associated therewith or
symbolized thereby;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.         Security Agreement.  The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

 

SECTION 4.         Recordation.  This Trademark Security Agreement has been
executed and delivered by the Grantors for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office. 
Each Grantor authorizes and requests that the Commissioner of Trademarks record
this Trademark Security Agreement.

 

SECTION 5.         Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.

 

SECTION 6.         Governing Law.  THIS TRADEMARK SECURITY AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

[       ],

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

--------------------------------------------------------------------------------



 

Exhibit III
 to Guarantee and
Collateral Agreement

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT is dated as of [          ], by [•] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of Credit
Suisse AG, Cayman Islands Branch, in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated Term Loan
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Patent Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.         Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meanings given to
them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest in Patent Collateral.  As security
for the payment or performance when due (whether at stated maturity, by
acceleration or otherwise), as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the applicable Secured Parties, and
hereby grants to the Collateral Agent, its successors and permitted assigns, for
the benefit of the applicable Secured Parties, a security interest in all of
such Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

 

(a)                                 all letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule I, and all applications for letters patent of the United
States or the equivalent thereof in any other country or jurisdiction, including
those listed on Schedule I;

 

(b)                                 all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed

 

--------------------------------------------------------------------------------



 

therein, including the right to make, use, import and/or sell the inventions
disclosed or claimed therein;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.         Security Agreement.  The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

SECTION 4.         Recordation.  This Patent Security Agreement has been
executed and delivered by the Grantors for the purpose of recording the grant of
security interest herein with the United States Patent and Trademark Office. 
The Grantor authorizes and requests that the Commissioner of Patents record this
Patent Security Agreement.

 

SECTION 5.         Counterparts.  This Patent Security Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

 

SECTION 6.         Governing Law.  THIS PATENT SECURITY AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

 

[       ],

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

--------------------------------------------------------------------------------



 

Exhibit IV
 to Guarantee and
Collateral Agreement

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT is dated as of [ ], by [•] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of Credit
Suisse AG, Cayman Islands Branch, in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to that certain Amended and Restated Term Loan
Guarantee and Collateral Agreement dated as of June 7, 2019 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Collateral Agent, pursuant to which the
Grantors are required to execute and deliver this Copyright Security Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.         Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meanings given to
them in the Security Agreement.

 

SECTION 2.         Grant of Security Interest in Copyright Collateral.  As
security for the payment or performance when due (whether at stated maturity, by
acceleration or otherwise), as the case may be, in full of the Secured
Obligations, each Grantor hereby pledges to the Collateral Agent, its successors
and permitted assigns, for the benefit of the applicable Secured Parties, and
hereby grants to the Collateral Agent, its successors and permitted assigns, for
the benefit of the applicable Secured Parties, a security interest in all of
such Grantor’s right, title, and interest in or to any and all of the following
Intellectual Property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

 

(a)                                 all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise;

 

(b)                                 all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule I;

 

(c)                                  all claims for, and rights to sue for, past
or future infringements of any of the foregoing; and

 

--------------------------------------------------------------------------------



 

(d)                                 all income, royalties, damages and payments
now or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

SECTION 3.         Security Agreement.  The security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

 

SECTION 4.         Recordation.  This Copyright Security Agreement has been
executed and delivered by the Grantors for the purpose of recording the grant of
security interest herein with the United States Copyright Office.  Each Grantor
authorizes and requests that the United States Copyright Office record this
Copyright Security Agreement.

 

SECTION 5.         Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts.

 

SECTION 6.         Governing Law.  THIS COPYRIGHT SECURITY AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY  SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

[       ],

 

as Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

PLEDGED STOCK

 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

Mariposa Intermediate Holdings LLC

 

Neiman Marcus Group LTD LLC

 

Limited Liability Company

 

Delaware

 

1 Unit

 

1

 

100%

 

Uncertificated

 

N/A

Neiman Marcus Group LTD LLC (f/k/a Neiman Marcus Group LTD Inc.)

 

Mariposa Borrower, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100%

 

1

 

$0.001

Neiman Marcus Group LTD LLC

 

The Neiman Marcus Group LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Financial Services, Inc.

 

Corporation

 

Delaware

 

10

 

10

 

100%

 

1

 

No par value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Nevada Trust

 

Trust

 

Massachusetts

 

1

 

100

 

100%

 

1

 

No par value

 

 

 

 

89

 

 

 

005

 

Bergdorf Goodman Inc.

 

 

 

 

1

 

 

100%

 

2

 

No par value

 

 

 

 

9

 

 

 

006

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMGP, LLC

 

Limited liability company

 

Virginia

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Worth Avenue Leasing Company

 

Corporation

 

Florida

 

10

 

10

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

BG Productions, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NM Bermuda, LLC

 

Limited Liability Company

 

Delaware

 

N/A

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NEMA Beverage Parent Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Bergdorf Goodman Inc.

 

Corporation

 

New York

 

1000

 

1000

 

100%

 

4

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

NMG Global Mobility, Inc.

 

Corporation

 

Delaware

 

100

 

100

 

100%

 

1

 

$1.00

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

Neiman Marcus Bermuda, L.P.

 

Limited Partnership

 

Bermuda

 

N/A; 99%

 

N/A

 

100%

 

Uncertificated

 

N/A

NM Bermuda, LLC

 

 

 

 

N/A; 1%

 

 

100%

 

 

NEMA Beverage Parent Corporation

 

NEMA Beverage Holding Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

1

 

$1.00

 

--------------------------------------------------------------------------------



 

Grantor

 

Issuer

 

Type of
Organization

 

Jurisdiction of
Organization /
Formation

 

# of Shares
Owned

 

Total Shares
Outstanding

 

% of Interest
Pledged

 

Certificate No.

 

Par
Value

NEMA Beverage Holding Corporation

 

NEMA Beverage Corporation

 

Corporation

 

Texas

 

100

 

100

 

100%

 

003

 

$1.00

Bergdorf Goodman Inc.

 

Bergdorf Graphics, Inc.

 

Corporation

 

New York

 

200

 

200

 

100%

 

4

 

$0.01

The Neiman Marcus Group LLC

 

NMG Salon Holdings LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Salons LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Florida Salon LLC

 

Limited Liability Company

 

Florida

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG California Salon LLC

 

Limited Liability Company

 

California

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

NMG Salon Holdings LLC

 

NMG Texas Salon LLC

 

Limited Liability Company

 

Texas

 

100 Units

 

100

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

The NMG Subsidiary LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

Fashionphile Group, LLC

 

Limited Liability Company

 

Delaware

 

170,000 units (13.655% as of 5/17/19)

 

1,244,983
(as of 5/17/19)

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Term Loan PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

The Neiman Marcus Group LLC

 

NMG Notes PropCo LLC

 

Limited Liability Company

 

Delaware

 

100 Units

 

N/A

 

100%

 

Uncertificated

 

N/A

 

--------------------------------------------------------------------------------



 

DEBT SECURITIES

 

1.                                      That certain Intercompany Note, dated as
of June 7, 2019, by and among each Payor (as defined therein) and each Maker (as
defined therein).

 

2.                                      Intercompany receivable held by NM
Nevada Trust from The Neiman Marcus Group LLC, which was approximately
$2,880,299,470 as of May 31, 2019.

 

3.                                      Intercompany receivable held by NM
Nevada Trust from Bergdorf Goodman Inc., which was approximately $473,027,518
 as of May 31, 2019

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

INTELLECTUAL PROPERTY

 

U.S. COPYRIGHTS

 

Title

 

Registration Number

 

Registration Date

 

Owner

1.

 

Another perspective / from Horchow.

 

TX0000887328

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

2.

 

Horchow : the Horchow collection.

 

TX0000896363

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

3.

 

Horchow : the Horchow collection.

 

CSN0041062

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

4.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

CSN0040942

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

5.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0000884099

 

1/15/1982

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

6.

 

Horchow : the Horchow collection.

 

TX0001047618

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

7.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001047557

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

8.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001385994

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

9.

 

SGF : savings on gifts and furnishings.

 

TX0001398214

 

1/26/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

10.

 

Horchow : the Horchow collection.

 

TX0001262241

 

9/1/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

11.

 

Horchow : the Horchow collection.

 

TX0001530547

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

12.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001530546

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

13.

 

SGF : savings on gifts and furnishings.

 

TX0001511561

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

14.

 

Horchow : the Horchow collection.

 

TX0001741166

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

15.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0001741165

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

16.

 

SGF : savings on gifts and furnishings.

 

TX0001741167

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

17.

 

Horchow : the Horchow collection.

 

TX0002014500

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

18.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002014499

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

19.

 

SGF : savings on gifts and furnishings.

 

TX0002024695

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

20.

 

Horchow : the Horchow collection.

 

TX0002237683

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

21.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002237685

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

22.

 

SGF : savings on gifts and furnishings.

 

TX0002237684

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

23.

 

Horchow : the Horchow collection.

 

TX0002498718

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

24.

 

Grand Finale : sales, close-outs & special values from famous companies.

 

TX0002493968

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

25.

 

Horchow : the Horchow collection.

 

TX0002494068

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

26.

 

Trifles : [catalogue].

 

TX0002498719

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

27.

 

Trifles : [catalogue].

 

CSN0042553

 

1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

28.

 

SGF : savings on gifts and furnishings.

 

TX0002498720

 

2/2/1989

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  d/b/a Horchow
Mail Order, Inc.

29.

 

Neiman-Marcus situational selling.

 

TX0000797196

 

5/29/1981

 

The Neiman Marcus Group LLC

30.

 

Pure & simple : an InCircle cookbook

 

TX0003201185

 

10/28/1991

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

31.

 

Easter candletower.

 

VA0000489022

 

2/19/1992

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

32.

 

Pigtails and froglegs : a family cookbook from Neiman Marcus.

 

TX0003623121

 

9/16/1993

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

33.

 

Jeweled tiger ornament.

Series: Jay Strongwater Christmas ornament, NM20001

 

VA0001172404

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

34.

 

Tiger print.

Series: Jay Strongwater Christmas ornament, NM20002

 

VA0001172405

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

35.

 

Jungle Harlequin.

Series: Jay Strongwater Christmas ornament, NM20008

 

VA0001172408

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

36.

 

Amber crystal turtle.

Series: Jay Strongwater Christmas ornament, NM200034

 

VA0001172407

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

37.

 

Mahogany egg.

Series: Jay Strongwater Christmas ornament, NM20004

 

VA0001172406

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

38.

 

Amber scallops.

Series: Jay Strongwater Christmas ornament, NM2006

 

VA0001172409

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

39.

 

Jungle florentine.

Series: Jay Strongwater Christmas ornament ; NM20009

 

VA0001172440

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

40.

 

Amber jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20010

 

VA0001172439

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

41.

 

Green jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20011

 

VA0001172438

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

42.

 

Red jeweled egg.

Series: Jay Strongwater Christmas ornament ; NM20012

 

VA0001172437

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

43.

 

Small golden finial ornament.

Series: Jay Strongwater Christmas ornament, NM20016

 

VA0001172412

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

44.

 

Large plum finial ornament.

Series: Jay Strongwater Christmas ornament, NM20018

 

VA0001172410

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

45.

 

Large red finial ornament.

Series: Jay Strongwater Christmas ornament, NM20020

 

VA0001172394

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

46.

 

Large topaz finial ornament.

Series: Jay Strongwater Christmas ornament, NM20019

 

VA0001172395

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

47.

 

Bejeweled butterfly ornament.

Series: Jay Strongwater Christmas ornament ; NM20021

 

VA0001172431

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

48.

 

Salamander egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20024

 

VA0001172430

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

49.

 

Dragonfly egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20025

 

VA0001172435

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

50.

 

Starburst heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20026

 

VA0001172434

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

51.

 

Jeweled heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20027

 

VA0001172433

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

52.

 

Plum ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20028

 

VA0001172432

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

53.

 

Red crystal ball ornament.

Series: Jay Strongwater Christmas ornament ; 20029

 

VA0001172445

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

54.

 

Plum ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20030

 

VA0001172444

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

55.

 

Jay Strongwater Christmas ornament, gold moon/stars, NM20033.

Title: Gold moons and stars.

 

VA0001172443

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

56.

 

Amber daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20034

 

VA0001172442

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

57.

 

Red daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20035

 

VA0001172441

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

58.

 

Plum swirls ball ornament.

Series: Jay Strongwater Christmas ornament, NM20036

 

VA0001172416

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

59.

 

Red swirls ball ornament.

Series: Jay Strongwater Christmas ornament, NM20037

 

VA0001172415

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

60.

 

Red glass heart ornament.

Series: Jay Strongwater Christmas ornament, NM20038

 

VA0001172414

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

61.

 

Red jeweled ball ornament.

Series: Jay Strongwater Christmas ornament, NM20039

 

VA0001172413

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

62.

 

Jeweled gift ornament.

Series: Jay Strongwater Christmas ornament ; NM20040

 

VA0001172436

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

63.

 

Red bow egg ornament.

Series: Jay Strongwater Christmas ornament, NM20041

 

VA0001172398

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

64.

 

Red scallop ball ornament.

Series: Jay Strongwater Christmas ornament, NM20042

 

VA0001172397

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

65.

 

Red phoenix egg ornament.

Series: Jay Strongwater Christmas ornament, NM20043

 

VA0001172396

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

66.

 

Red scroll egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20045

 

VA0001172425

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

67.

 

Plum lattice heart ornament.

Series: Jay Strongwater Christmas ornament ; NM20046

 

VA0001172424

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

68.

 

Red frog egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20047

 

VA0001172423

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

69.

 

Green frog egg.

Series: Jay Strongwater Christmas ornament, NM20048

 

VA0001172417

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

70.

 

Red turtle egg ornament.

Series: Jay Strongwater Christmas ornament, NM20049

 

VA0001172402

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

71.

 

Green turtle egg ornament.

Series: Jay Strongwater Christmas ornament, NM20050

 

VA0001172401

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

72.

 

Red butterfly egg ornament.

Series: Jay Strongwater Christmas ornament, NM20051

 

VA0001172400

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

73.

 

Green butterfly ornament.

Series: Jay Strongwater Christmas ornament, NM20052

 

VA0001172399

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

74.

 

Red f[l]orentine star.

Series: Jay Strongwater Christmas ornament ; NM20053

 

VA0001172422

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

75.

 

Baby’s first Christmas ornament.

Series: Jay Strongwater Christmas ornament ; NM20054

 

VA0001172421

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

76.

 

Red Florentine egg ornament.

Series: Jay Strongwater Christmas ornament, NM20056

 

VA0001172420

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

77.

 

Purple moons/stars ball.

Series: Jay Strongwater Christmas ornament, NM20057

 

VA0001172419

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

78.

 

Red moons/stars ball.

Series: Jay Strongwater Christmas ornament, NM20058

 

VA0001172418

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

79.

 

Salamander egg ornament.

Series: Jay Strongwater Christmas ornament ; NM20059

 

VA0001172429

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

80.

 

Dark amber florentine star.

Series: Jay Strongwater Christmas ornament ; NM20060

 

VA0001172428

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

81.

 

Plum florentine star.

Series: Jay Strongwater Christmas ornament ; NM20061

 

VA0001172427

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

82.

 

Plum daisy ball ornament.

Series: Jay Strongwater Christmas ornament ; NM20062

 

VA0001172426

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

83.

 

Red scroll egg ornament.

Series: Jay Strongwater Christmas ornament, NM20066

 

VA0001172403

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

84.

 

Small red finial ornament.

Series: Jay Strongwater Christmas ornament, NM20017

 

VA0001172411

 

1/31/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

85.

 

Neiman Marcus cookbook / Kevin Garvin, with John Harrisson ; photography by
Ellen Silverman.

 

TX0005786833

 

11/10/2003

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

86.

 

Neiman Marcus Taste: Timeless American Recipes.

 

TX0006840535

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

87.

 

Neiman Marcus Pop-Up Book.

 

TX0006961127

 

1/10/2008

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

88.

 

Orchard apple with walnuts & brandy : no. 8533 : net wt. 16 oz. (1 lb.) (454 g)

 

VA0000410146

 

4/23/1990

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)  and

Vanex, Inc.

 

--------------------------------------------------------------------------------



 

Title

 

Registration Number

 

Registration Date

 

Owner

89.

 

Trifles : [catalogue].

 

TX0002237682

 

[CSN0042553]

 

2/1/1988

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

90.

 

Trifles : [catalogue].

 

TX0002024718

 

[CSN0042553]

 

3/16/1987

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

91.

 

Trifles : [catalogue].

 

TX0001741168

 

[CSN0042553]

 

1/21/1986

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

92.

 

Trifles : [catalogue].

 

TX0001530548

 

[CSN0042553]

 

1/15/1985

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

93.

 

Trifles : [catalogue].

 

TX0001293988

 

[CSN0042553]

 

1/9/1984

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

94.

 

Trifles : [catalogue].

 

TX0001047523

 

[CSN0042553]

 

1/17/1983

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

95.

 

Trifles : [catalogue].

 

TX0000887327

 

[CSN0042553]

 

12/30/1981

 

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.) d/b/a Horchow
Mail Order, Inc.

 

--------------------------------------------------------------------------------



 

U.S. PATENTS

 

None.

 

FOREIGN PATENTS

 

None.

 

--------------------------------------------------------------------------------



 

U.S. TRADEMARKS

 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

1.

 

745 CAFÉ

 

74077475
7/11/1990

 

1705974
8/4/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

2.

 

ALL HEART NMG ASSOCIATES FOR A CAUSE

 

[g113021ku25i001.jpg]

 

86826384
11/19/2015

 

5025701
8/23/2016

 

REGISTERED

 

NM Nevada Trust

3.

 

BERGDORF GOODMAN

 

72269394
4/18/1967

 

0845203
2/27/1968

 

REGISTERED RENEWED

 

NM Nevada Trust

4.

 

BERGDORF GOODMAN

 

72466163
8/20/1973

 

0992733
9/3/1974

 

REGISTERED RENEWED

 

NM Nevada Trust

5.

 

BERGDORF GOODMAN

[g113021ku25i002.gif]

 

72028482
4/19/1957

 

0674632
2/24/1959

 

REGISTERED RENEWED

 

NM Nevada Trust

6.

 

BERGDORF GOODMAN

 

[g113021ku25i003.gif]

 

86872976
1/12/2016

 

4998301
7/12/2016

 

REGISTERED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

7.

 

BG STYLE EXPERTS

 

88181539
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

8.

 

CRAZY GOOD CHEER

 

88181583
11/5/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

9.

 

C CUSP

[g113021ku25i004.gif]

 

87462201
5/24/2017

 

5359950
12/19/2017

 

REGISTERED

 

NM Nevada Trust

10.

 

CUSP

 

76661018
6/5/2006

 

3472762
7/22/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

11.

 

Design Only

[g113021ku25i005.gif]

 

76676700
5/11/2007

 

3587563
3/10/2009

 

REGISTERED

 

NM Nevada Trust

12.

 

Design Only

[g113021ku25i006.gif]

 

73079389
3/8/1976

 

1152461
4/28/1981

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

13.

 

Design Only

[g113021ku25i007.gif]

 

73256304
3/31/1980

 

1185014
1/5/1982

 

REGISTERED RENEWED

 

NM Nevada Trust

14.

 

GOODMAN’S

 

86478230
12/11/2014

 

4739199
5/19/2015

 

REGISTERED

 

NM Nevada Trust

15.

 

GRAND FINALE

 

73769815
12/16/1988

 

1558578
9/26/1989

 

REGISTERED RENEWED

 

NM Nevada Trust

16.

 

HOLIDAY GLORIES

 

78198064
12/26/2002

 

2857879
6/29/2004

 

REGISTERED RENEWED

 

NM Nevada Trust

17.

 

HORCHOW

 

74099076
9/21/1990

 

1673768
1/28/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

18.

 

HORCHOW

 

74098916
9/20/1990

 

1651562
7/23/1991

 

REGISTERED RENEWED

 

NM Nevada Trust

19.

 

HORCHOW

 

[g113021ku25i008.gif]

 

73347133
1/25/1982

 

1249400
8/23/1983

 

REGISTERED RENEWED

 

NM Nevada Trust

20.

 

HORCHOW

 

[g113021ku25i009.gif]

 

73347132
1/25/1982

 

1262784
1/3/1984

 

REGISTERED RENEWED

 

NM Nevada Trust

21.

 

HORCHOW FINALE

 

[g113021ku25i010.gif]

 

76390251
4/3/2002

 

2688395
2/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

22.

 

HORCHOW GIFT CARD

 

8633328
7/10/2014

 

4679072
1/27/2015

 

REGISTERED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

23.

 

INCIRCLE

[g113021ku25i011.gif]

 

87666809
10/31/2017

 

5630717
12/18/2018

 

REGISTERED

 

NM Nevada Trust

24.

 

INCIRCLE ENTRÉE

[g113021ku25i012.gif]

 

75606548
12/16/1998

 

2302197
12/21/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

25.

 

LAST CALL

 

74311238
9/4/1992

 

1774545
6/1/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

26.

 

LINDA’S AT BERGDORF GOODMAN

 

87394266
3/31/2017

 

5476817
5/22/2018

 

REGISTERED

 

NM Nevada Trust

27.

 

LITTLE BG

[g113021ku25i013.jpg]

 

88079762
8/15/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

28.

 

MAKE SOME NOISE

 

86293824
5/28/2014

 

4667074
1/6/2015

 

REGISTERED

 

NM Nevada Trust

29.

 

 

 

 

 

 

 

 

 

 

30.

 

NEIMA.COM

 

87882139
4/18/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

31.

 

NEIMAN MARCUS

 

88146931
10/8/2018

 

—

 

PENDING ITU

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

32.

 

NEIMAN MARCUS

[g113021ku25i014.gif]

 

74216290
10/25/1991

 

1733202
11/17/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

33.

 

NEIMAN MARCUS

 

73756014
10/5/1988

 

1593195
4/24/1990

 

REGISTERED RENEWED

 

NM Nevada Trust

34.

 

NEIMAN MARCUS

 

75433896
2/13/1998

 

2209260
12/8/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

35.

 

NEIMAN MARCUS

 

72377875
12/4/1970

 

934177
5/16/1972

 

REGISTERED RENEWED

 

NM Nevada Trust

36.

 

NEIMAN MARCUS LAST CALL

[g113021ku25i015.gif]

 

86019456
7/25/2013

 

4440392
11/26/2013

 

REGISTERED

 

NM Nevada Trust

37.

 

NEIMAN-MARCUS

 

73196302
12/11/1978

 

1154006
5/12/1981

 

REGISTERED RENEWED

 

NM Nevada Trust

38.

 

NEIMAN-MARCUS

[g113021ku25i016.jpg]

 

71664021
4/6/1954

 

0601375
1/25/1955

 

REGISTERED RENEWED

 

NM Nevada Trust

39.

 

NEW LEVEL OF BEAUTY

[g113021ku25i017.gif]

 

75834236
10/28/1999

 

2541276
2/19/2002

 

REGISTERED RENEWED

 

NM Nevada Trust

40.

 

NM

 

73777452
1/30/1989

 

1558605
9/26/1989

 

REGISTERED RENEWED

 

NM Nevada Trust

41.

 

NM

 

76415449
5/30/2002

 

2758362
9/2/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

42.

 

NM DAILY

 

85953685
6/7/2013

 

4440315
11/26/2013

 

REGISTERED

 

NM Nevada Trust

43.

 

NM GIFT CARD

 

75279273
4/22/1997

 

2137494
2/17/1998

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

44.

 

NM ON THE GO

 

86523239
2/3/2015

 

4928838
3/29/2016

 

REGISTERED

 

NM Nevada Trust

45.

 

NM TO GO

 

[g113021ku25i018.gif]

 

75568610
10/13/1998

 

2289047
10/26/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

46.

 

NMBUZZ

[g113021ku25i019.gif]

 

85763869
10/25/2012

 

4353862
6/18/2013

 

REGISTERED

 

NM Nevada Trust

47.

 

NMG RESOLUTIONS

 

77352859
12/14/2007

 

3475891
7/29/2008

 

REGISTERED RENEWED

 

NM Nevada Trust

48.

 

RED RIVER

[g113021ku25i020.jpg]

 

73396230
9/30/1982

 

1288052
7/31/1984

 

REGISTERED RENEWED

 

NM Nevada Trust

49.

 

STILETTO STRUT

[g113021ku25i021.gif]

 

86954924
3/28/2016

 

5351274
12/5/2017

 

REGISTERED

 

NM Nevada Trust

50.

 

SWEET PEPPERS

 

74308816
8/27/1992

 

1766092
4/20/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

51.

 

THE ART OF FASHION

[g113021ku25i022.gif]

 

75377610
10/22/1997

 

2277234
9/14/1999

 

REGISTERED RENEWED

 

NM Nevada Trust

52.

 

THE BOOK

[g113021ku25i023.gif]

 

76417927
6/5/2002

 

2697746
3/18/2003

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

 

 

Trademark/Image if any

 

Application Number
Application Date

 

Registration
Number
Registration Date

 

Status

 

Owner

53.

 

THE BOOK

 

75606549
12/16/1998

 

2317384
2/8/2000

 

REGISTERED RENEWED

 

NM Nevada Trust

54.

 

THE FRESHMARKET

 

74225486
11/26/1991

 

1804890
11/16/1993

 

REGISTERED RENEWED

 

NM Nevada Trust

55.

 

THE HEART OF NEIMAN MARCUS

 

86809613
11/4/2015

 

4996791
7/12/2016

 

REGISTERED

 

NM Nevada Trust

56.

 

THE MERMAID BAR

 

74225488
11/26/1991

 

1726520
10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

57.

 

THE NM CAFE

 

74212602
10/11/1991

 

1726506
10/20/1992

 

REGISTERED RENEWED

 

NM Nevada Trust

58.

 

THE ZODIAC

 

73355186
3/18/1982

 

1218744
11/30/1982

 

REGISTERED RENEWED

 

NM Nevada Trust

59.

 

VERY BERGDORF

 

78270175
7/3/2003

 

2856065
6/22/2004

 

REGISTERED RENEWED

 

NM Nevada Trust

 

--------------------------------------------------------------------------------



 

U.S. STATE TRADEMARKS

 

Trademark/Image if any

 

Jurisdiction

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

1.

LAST CALL STUDIO

 

Louisiana

 

652126
5/21/2014

 

The Neiman Marcus Group LLC

 

REGISTERED

 

 

FOREIGN TRADEMARKS

 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

2.

BERGDORF GOODMAN

 

Argentina

 

3187601
8/29/2012

 

2613862
12/5/2013

 

NM Nevada Trust

 

REGISTERED

 

3.

BERGDORF GOODMAN

 

Argentina

 

3187600
8/29/2012

 

2613861
12/5/2013

 

NM Nevada Trust

 

REGISTERED

 

4.

NEIMAN MARCUS

 

Argentina

 

3187598
8/29/2012

 

2690481
11/28/2014

 

NM Nevada Trust

 

REGISTERED

 

5.

NEIMAN MARCUS

 

Argentina

 

3154277
3/28/2012

 

2516540
7/23/2012

 

NM Nevada Trust

 

REGISTERED

 

6.

NEIMAN MARCUS

 

Australia

 

1576523
8/23/2013

 

1576523
8/23/2013

 

NM Nevada Trust

 

REGISTERED

 

7.

NEIMAN-MARCUS

 

Benelux

 

709298
12/23/1987

 

R 157421
9/1/1988

 

NM Nevada Trust

 

REGISTERED RENEWED

 

8.

BERGDORF GOODMAN

 

Brazil

 

840247745
8/28/2012

 

840247745
9/27/2016

 

NM Nevada Trust

 

REGISTERED

 

9.

BERGDORF GOODMAN

 

Brazil

 

840247729
8/28/2012

 

8402477294/12/2016

 

NM Nevada Trust

 

REGISTERED

 

10.

NEIMAN MARCUS

 

Brazil

 

840247737
8/28/2012

 

840247737
9/27/2016

 

NM Nevada Trust

 

REGISTERED

 

11.

NEIMAN MARCUS

 

Brazil

 

818619490
6/30/1995

 

818619490
10/14/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

12.

BERGDORF GOODMAN

[g113021ku27i001.gif]

 

Canada

 

037194500
1/25/1974

 

TMA213031
4/2/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

13.

BERGDORF GOODMAN

[g113021ku27i002.gif]

 

Canada

 

030786200
9/22/1967

 

TMA165467
10/3/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

 

14.

BERGDORF GOODMAN

[g113021ku27i001.gif]

 

Canada

 

030786000
9/22/1967

 

TMA165316
9/26/1969

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

15.

CUSP

 

Canada

 

1636992 7/26/2013

 

TMA911690 8/19/2015

 

NM Nevada Trust

 

REGISTERED

 

16.

HORCHOW

[g113021ku27i003.jpg]

 

Canada

 

063260700 5/24/1989

 

TMA379978 2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

17.

HORCHOW

 

Canada

 

063262100 5/24/1989

 

TMA379980 2/15/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

18.

MISS BERGDORF

 

Canada

 

038052900 11/14/1974

 

TMA212712 3/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

19.

NEIMAN-MARCUS

 

Canada

 

035394200 6/2/1972

 

TMA191255 5/25/1973

 

NM Nevada Trust

 

REGISTERED RENEWED

 

20.

NEIMAN MARCUS

 

Chile

 

1242730 2/17/2017

 

—

 

NM Nevada Trust

 

PENDING

 

21.

NEIMAN MARCUS

 

Chile

 

977658 12/16/1988

 

943848 5/17/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

22.

BAO GE

 

China

 

11198999 7/12/2012

 

11198999 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

23.

BAO GE

 

China

 

11198997 7/12/2012

 

11198997 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

24.

BAO GE

 

China

 

11199002 7/12/2012

 

11199002 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

25.

BAO GE

 

China

 

11199001 8/16/2012

 

11199001 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

26.

BAO GE

 

China

 

11359017 8/16/2012

 

11359017 1/21/2014

 

NM Nevada Trust

 

REGISTERED

 

27.

BAO GE

 

China

 

11359262 8/16/2012

 

11359262 8/21/2014

 

NM Nevada Trust

 

REGISTERED

 

28.

BAO GE

 

China

 

11198998 7/12/2012

 

11198998 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

29.

BAO GE

 

China

 

11199000 7/12/2012

 

11199000 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

30.

BAO GE

 

China

 

11199003 7/12/2012

 

11199003 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

31.

BAOGE

 

China

 

11199005 7/12/2012

 

11199005 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

32.

BAOGE

 

China

 

11199007 7/12/2012

 

11199007 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

33.

BAOGE

 

China

 

11199009 7/12/2012

 

11199009 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

34.

BAOGE

 

China

 

11199004 7/12/2012

 

11199004 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

35.

BAOGE

 

China

 

11199006 7/12/2012

 

11199006 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

36.

BAOGE

 

China

 

11199008 7/12/2012

 

11199008 4/28/2014

 

NM Nevada Trust

 

REGISTERED

 

37.

BAOGE

 

China

 

11199010 7/12/2012

 

11199010 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

38.

BERGDORF

 

China

 

10505671 2/20/2012

 

10505671 11/28/2013

 

NM Nevada Trust

 

REGISTERED

 

39.

BERGDORF

 

China

 

10505672 2/20/2012

 

10505672 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

40.

BERGDORF

 

China

 

10505673 2/20/2012

 

10505673 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

41.

BERGDORF

[g113021ku27i004.gif]

 

China

 

10293658 12/12/2011

 

10293658 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

42.

BERGDORF

[g113021ku27i005.gif]

 

China

 

10293659 12/12/2011

 

10293659 8/7/2013

 

NM Nevada Trust

 

REGISTERED

 

43.

BERGDORF

[g113021ku27i006.gif]

 

China

 

10293657 12/12/2011

 

10293657 3/7/2013

 

NM Nevada Trust

 

REGISTERED

 

44.

BERGDORF GOODMAN

 

China

 

10505668 2/20/2012

 

10505668 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

45.

BERGDORF GOODMAN

 

China

 

10505667 2/20/2012

 

10505667 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

46.

BERGDORF GOODMAN

[g113021ku27i007.gif]

 

China

 

3013771 11/8/2001

 

3013771 1/28/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

 

47.

BERGDORF GOODMAN bo dao fu gu de man

[g113021ku27i008.gif]

 

China

 

8801110 11/2/2010

 

8801110 12/7/2011

 

NM Nevada Trust

 

REGISTERED

 

48.

BERGDORF GOODMAN

 

China

 

11198992 7/12/2012

 

11198992 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

49.

BERGDORF GOODMAN

 

China

 

11198993 7/12/2012

 

11198993 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

50.

BERGDORF GOODMAN

 

China

 

11198991 7/12/2012

 

11198991 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

51.

BERGDORF GOODMAN

 

China

 

11198995 7/12/2012

 

11198995 10/21/2015

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

52.

BERGDORF GOODMAN

 

China

 

11198996 7/12/2012

 

11198996 6/14/2014

 

NM Nevada Trust

 

REGISTERED

 

53.

BERGDORF GOODMAN

 

China

 

11199012 7/12/2012

 

11199012 5/7/2014

 

NM Nevada Trust

 

REGISTERED

 

54.

BERGDORF GOODMAN

 

China

 

11199011 7/12/2012

 

11199011 10/21/2015

 

NM Nevada Trust

 

REGISTERED

 

55.

BERGDORF GOODMAN

 

China

 

11186483 7/10/2012

 

11186483 11/28/2013

 

NM Nevada Trust

 

REGISTERED

 

56.

BERGDORF GOODMAN

 

China

 

10927909 5/12/2012

 

10927909 12/14/2013

 

NM Nevada Trust

 

REGISTERED

 

57.

BERGDORF GOODMAN

 

China

 

10293638 12/12/2011

 

10293638 4/28/2016

 

NM Nevada Trust

 

REGISTERED

 

58.

BERGDORF GOODMAN

 

China

 

10293639 12/12/2011

 

10293639 4/14/2014

 

NM Nevada Trust

 

REGISTERED

 

59.

BERGDORF GOODMAN

 

China

 

11198994 7/12/2012

 

11198994 2/7/2016

 

NM Nevada Trust

 

REGISTERED

 

60.

BERGDORF GOODMAN

 

China

 

11359015 8/16/2012

 

11359015 4/7/2014

 

NM Nevada Trust

 

REGISTERED

 

61.

BERGDORF GOODMAN

 

China

 

11359016 8/16/2012

 

11359016 4/7/2014

 

NM Nevada Trust

 

REGISTERED

 

62.

BO DAO FU

 

[g113021ku27i009.gif]

 

China

 

10652027 3/21/2012

 

10652027 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

63.

BO DAO FU

 

[g113021ku27i010.gif]

 

China

 

10652029 3/21/2012

 

10652029 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

64.

BO DAO FU

 

[g113021ku27i010.gif]

 

China

 

10652028 3/21/2012

 

10652028 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

65.

BO DAO FU

[g113021ku27i011.gif]

 

China

 

10652030 3/21/2012

 

10652030 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

66.

BO DAO FU GU DE MAN

 

China

 

10652021 3/21/2012

 

10652021 6/7/2014

 

NM Nevada Trust

 

REGISTERED

 

67.

BO DAO FU GU DE MAN

 

[g113021ku27i012.gif]

 

China

 

10652022 3/21/2012

 

10652022 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

68.

BO DAO FU SI

 

[g113021ku27i013.gif]

 

China

 

10652023 3/21/2012

 

10652023 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

69.

BO DAO FU SI

 

[g113021ku27i014.gif]

 

China

 

10652025 3/21/2012

 

10652025 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

70.

BO DAO FU SI

 

[g113021ku27i015.gif]

 

China

 

10652026 3/21/2012

 

10652026 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

71.

BO DAO FU SI

 

[g113021ku27i014.gif]

 

China

 

10652024 3/21/2012

 

10652024 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

72.

NAI MAN MA KU SI

 

[g113021ku27i016.gif]

 

China

 

10652042 3/21/2012

 

10652042 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

73.

NAI MAN MA KU SI

[g113021ku27i017.gif]

 

China

 

10652039 3/21/2012

 

10652039 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

74.

NAI MAN MA KU SI

 

China

 

10652040 3/21/2012

 

10652040 5/14/2013

 

NM Nevada Trust

 

REGISTERED

 

75.

NAI MAN MA KU SI

 

China

 

10652041 3/21/2012

 

10652041 5/21/2013

 

NM Nevada Trust

 

REGISTERED

 

76.

NAI MAN SI

[g113021ku27i018.gif]

 

China

 

10652032 3/21/2012

 

10652032 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

77.

NAI MAN SI

[g113021ku27i018.gif]

 

China

 

10652033 3/21/2012

 

10652033 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

78.

NAI MAN SI

[g113021ku27i019.gif]

 

China

 

10652031 3/21/2012

 

10652031 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

79.

NAI MAN SI

 

[g113021ku27i020.gif]

 

China

 

10652034 3/21/2012

 

10652034 6/7/2013

 

NM Nevada Trust

 

REGISTERED

 

80.

NEIMAN MARCUS

 

China

 

10505670 2/20/2012

 

10505670 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

81.

NEIMAN MARCUS

 

China

 

10505669 2/20/2012

 

10505669 8/7/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

82.

NEIMAN MARCUS

 

China

 

11359261 8/16/2012

 

11359261 4/14/2015

 

NM Nevada Trust

 

REGISTERED

 

83.

NEIMAN MARCUS

 

China

 

10293641 12/12/2011

 

10293641 3/7/2014

 

NM Nevada Trust

 

REGISTERED

 

84.

NEIMAN MARCUS

 

[g113021ku27i021.gif]

 

China

 

3280328 8/20/2002

 

3280328 8/21/2010

 

NM Nevada Trust

 

REGISTERED

 

85.

NEIMANMARCUS

 

China

 

10927908 5/17/2012

 

10927908 12/14/2013

 

NM Nevada Trust

 

REGISTERED

 

86.

NEIMANMARCUS

 

China

 

10293640 12/12/2011

 

10293640 4/7/2015

 

NM Nevada Trust

 

REGISTERED

 

87.

NEIMANS

 

China

 

10505676 2/20/2012

 

10505676 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

88.

NEIMANS

 

China

 

10505675 2/20/2012

 

10505675 4/14/2013

 

NM Nevada Trust

 

REGISTERED

 

89.

NEIMANS

 

China

 

10505674 2/20/2012

 

10505674 2/21/2014

 

NM Nevada Trust

 

REGISTERED

 

90.

NEIMANS

 

China

 

10293656 12/12/2011

 

10293656 4/7/2015

 

NM Nevada Trust

 

REGISTERED

 

91.

NEIMANS

[g113021ku27i022.gif]

 

China

 

10293655 12/12/2011

 

10293655 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

92.

NEIMANS

[g113021ku27i023.gif]

 

China

 

10293643 12/12/2011

 

10293643 2/14/2013

 

NM Nevada Trust

 

REGISTERED

 

93.

NM EDITS

 

China

 

12087745 1/23/2013

 

12087745 7/14/2014

 

NM Nevada Trust

 

REGISTERED

 

94.

NI MAN

 

China

 

11199013 7/12/2012

 

11199013 12/7/2013

 

NM Nevada Trust

 

REGISTERED

 

95.

NI MAN

 

China

 

11359014 8/16/2012

 

11359014 11/14/2015

 

NM Nevada Trust

 

REGISTERED

 

96.

NI MAN MA GE

[g113021ku27i024.gif]

 

China

 

10682113 3/27/2012

 

10682113 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

97.

NI MAN MA GE

[g113021ku27i025.gif]

 

China

 

10682110 3/27/2012

 

10682110 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

98.

NI MAN MA GE

[g113021ku27i026.gif]

 

China

 

10682111 3/27/2012

 

10682111 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

99.

NI MAN MA GE

[g113021ku27i026.gif]

 

China

 

10682112 3/27/2012

 

10682112 5/28/2013

 

NM Nevada Trust

 

REGISTERED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

100.

BERGDORF GOODMAN

 

Colombia

 

9224445235
—

 

121107 4/21/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

101.

BERGDORF GOODMAN

 

Community Trademarks

 

176628
4/1/1996

 

176628 11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

 

102.

NEIMAN MARCUS

 

Community Trademarks

 

176560
4/1/1996

 

176560 11/25/1998

 

NM Nevada Trust

 

REGISTERED RENEWED

 

103.

BERGDORF

[g113021ku29i001.jpg]

 

Hong Kong

 

302150586
2/1/2012

 

302150586 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

104.

BERGDORF GOODMAN

[g113021ku29i002.jpg]

 

Hong Kong

 

302150595
2/1/2012

 

302150595 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

105.

NEIMAN MARCUS

[g113021ku29i003.jpg]

 

Hong Kong

 

302150568
2/1/2012

 

302150568 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

106.

NEIMAN MARCUS

[g113021ku29i004.jpg]

 

Hong Kong

 

199406034
4/1/1992

 

199406034 4/1/1992

 

NM Nevada Trust

 

REGISTERED RENEWED

 

107.

NEIMAN-MARCUS

[g113021ku29i005.jpg]

 

Hong Kong

 

19810069
9/24/1979

 

19810069 9/24/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

 

108.

NEIMANS

[g113021ku29i006.jpg]

 

Hong Kong

 

302150577
2/1/2012

 

302150577 2/1/2012

 

NM Nevada Trust

 

REGISTERED

 

109.

BERGDORF GOODMAN

 

Indonesia

 

J002012023664 5/21/2012

 

IDM000451554 1/26/2015

 

NM Nevada Trust

 

REGISTERED

 

110.

NEIMAN MARCUS

 

Indonesia

 

D00.2003.01795.01821 1/24/2003

 

IDM000391718 1/24/2003

 

NM Nevada Trust

 

REGISTERED RENEWED

 

111.

NEIMAN MARCUS

 

Indonesia

 

J002010036779 10/13/2010

 

IDM00047283 4/22/2015

 

NM Nevada Trust

 

REGISTERED

 

112.

BERGDORF GOODMAN

 

Japan

 

2011-090790 12/16/2011

 

5593868 6/28/2013

 

NM Nevada Trust

 

REGISTERED

 

113.

BERGDORF GOODMAN

 

Japan

 

S48-129598
8/13/1973

 

1648446 1/26/1984

 

NM Nevada Trust

 

REGISTERED RENEWED

 

114.

HORCHOW

[g113021ku29i007.gif]

 

Japan

 

H07-092117
9/8/1995

 

4071160 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

115.

HORCHOW

[g113021ku29i008.gif]

 

Japan

 

H07-092118
9/8/1995

 

3350113 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

116.

HORCHOW

[g113021ku29i009.gif]

 

Japan

 

H07-092119 9/8/1995

 

3354442 10/24/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

117.

HORCHOW

[g113021ku29i010.gif]

 

Japan

 

H07-006708 1/30/1995

 

4012000 6/13/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

118.

NEIMAN MARCUS

 

Japan

 

2011-090789 12/16/2011

 

5593867 6/28/2013

 

NM Nevada Trust

 

REGISTERED

 

119.

NEIMAN MARCUS

[g113021ku29i011.gif]

 

Japan

 

H07-092120 9/8/1995

 

4071161 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

120.

NEIMAN MARCUS

[g113021ku29i012.gif]

 

Japan

 

H07-092121 9/8/1995

 

4064383 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

121.

NEIMAN MARCUS

[g113021ku29i013.gif]

 

Japan

 

H07-092122 9/8/1995

 

4002773 5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

122.

NEIMAN MARCUS

 

Japan

 

S63-078627 7/11/1988

 

2297503 1/31/1991

 

NM Nevada Trust

 

REGISTERED RENEWED

 

123.

NEIMAN MARCUS

[g113021ku29i014.gif]

 

Japan

 

S54-086434 11/14/1979

 

1758188 4/23/1985

 

NM Nevada Trust

 

REGISTERED RENEWED

 

124.

NEIMAN MARCUS

[g113021ku29i015.gif]

 

Japan

 

S54-086433 11/14/1979

 

1586076 5/26/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

125.

NEIMAN MARCUS

[g113021ku29i016.gif]

 

Japan

 

S54-086432 11/14/1979

 

1607515 7/28/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

126.

NEIMAN MARCUS

[g113021ku29i017.gif]

 

Japan

 

S54-014915 3/5/1979

 

1618015 9/29/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

127.

NEIMAN MARCUS

[g113021ku29i018.gif]

 

Japan

 

S48-031809 2/21/1973

 

1194625 4/12/1976

 

NM Nevada Trust

 

REGISTERED RENEWED

 

128.

NEIMAN-MARCUS

 

Japan

 

S47-120033 8/31/1972

 

1166438 10/27/1975

 

NM Nevada Trust

 

REGISTERED RENEWED

 

129.

NM NEIMAN MARCUS

[g113021ku29i019.gif]

 

Japan

 

H07-092124 9/8/1995

 

4071162 10/17/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

130.

NM NEIMAN MARCUS

[g113021ku29i020.gif]

 

Japan

 

H07-092125 9/8/1995

 

4064384 10/3/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

131.

NM NEIMAN MARCUS

[g113021ku29i021.gif]

 

Japan

 

H07-092126 9/8/1995

 

4002774 5/23/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

132.

NM NEIMAN MARCUS

[g113021ku29i022.gif]

 

Japan

 

H07-092127 9/8/1995

 

4009125 6/6/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

133.

RED RIVER

[g113021ku29i023.gif]

 

Japan

 

H07-092123 9/8/1995

 

4034705 7/25/1997

 

NM Nevada Trust

 

REGISTERED RENEWED

 

134.

RED RIVER

[g113021ku29i024.gif]

 

Japan

 

H09-179891 11/27/1997

 

4258331 4/2/1999

 

NM Nevada Trust(1)

 

REGISTERED RENEWED

 

135.

NEIMAN MARCUS

 

Macao

 

N/79923 10/17/2013

 

N/79923 6/12/2014

 

NM Nevada Trust

 

REGISTERED

 

136.

NEIMAN-MARCUS

 

Mexico

 

222916 9/19/1983

 

295388 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------

(1)                                 Assignment from The Neiman Marcus
Group, Inc. to NM Nevada Trust to be filed with Japanese Trademark Office.

 

--------------------------------------------------------------------------------



 

Trademark/Image if any

 

Jurisdiction

 

Application
Number
Application
Date

 

Registration
Number
Registration
Date

 

Owner

 

Status

 

137.

NEIMAN-MARCUS

 

Mexico

 

222915 9/19/1983

 

295387 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

138.

NEIMAN-MARCUS

 

Mexico

 

222917 9/19/1983

 

295389 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

139.

NEIMAN-MARCUS

 

Mexico

 

222918 9/19/1983

 

295390 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

140.

NEIMAN-MARCUS

 

Mexico

 

222914 9/19/1983

 

295386 12/9/1983

 

NM Nevada Trust

 

REGISTERED RENEWED

 

141.

NEIMAN-MARCUS

 

Mexico

 

205219 8/31/1982

 

328936 7/14/1987

 

NM Nevada Trust

 

REGISTERED RENEWED

 

142.

NEIMAN-MARCUS

 

Mexico

 

150590 8/21/1979

 

230608 9/13/1979

 

NM Nevada Trust

 

REGISTERED RENEWED

 

143.

NEIMAN-MARCUS

 

Peru

 

180003-2003 2/4/1993

 

P00001825 10/12/1993

 

NM Nevada Trust

 

REGISTERED RENEWED

 

144.

BERGDORF GOODMAN

 

South Korea

 

45-2013-0003271 6/13/2012

 

45-0051647 10/16/2014

 

NM Nevada Trust

 

REGISTERED

 

145.

BERGDORF GOODMAN

 

South Korea

 

45-2011-0004881 10/27/2011

 

45-0045414 7/10/2013

 

NM Nevada Trust

 

REGISTERED

 

146.

NEIMAN MARCUS

 

South Korea

 

45-2011-0004048 9/9/2011

 

4500447840000 5/14/2013

 

NM Nevada Trust

 

REGISTERED

 

147.

NEIMAN MARCUS

 

South Korea

 

4020080053237 11/13/2008

 

4008168080000 3/12/2010

 

NM Nevada Trust

 

REGISTERED

 

148.

NEIMAN MARCUS

 

Taiwan

 

102059114 10/24/2013

 

01707955 5/16/2015

 

NM Nevada Trust

 

REGISTERED

 

149.

NEIMAN MARCUS

 

Turkey

 

2013/83102 10/4/2013

 

2013 83102 4/8/2014

 

NM Nevada Trust

 

REGISTERED

 

150.

BERGDORF GOODMAN

[g113021ku29i025.gif]

 

United Kingdom

 

1024846 2/12/1974

 

1024846 2/12/1974

 

NM Nevada Trust

 

REGISTERED RENEWED

 

151.

NEIMAN MARCUS

 

United Kingdom

 

1522317 12/24/1992

 

1522317 11/25/1994

 

NM Nevada Trust

 

REGISTERED RENEWED

 

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

FILING JURISDICTIONS

 

LEGAL NAMES, FILING JURISDICTIONS AND
LOCATIONS OF CHIEF EXECUTIVE OFFICE

 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

 

 

 

 

 

Mariposa Intermediate Holdings LLC

 

Delaware

 

2000 Avenue of the Stars, 12th
Floor, Los Angeles, CA 90067

 

 

 

 

 

Mariposa Borrower, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Bergdorf Goodman Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

 

 

 

 

 

Bergdorf Graphics, Inc.

 

New York

 

754 Fifth Avenue,
New York, New York 10019

 

 

 

 

 

BG Productions, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Neiman Marcus Group LTD LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Holding Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NEMA Beverage Parent Corporation

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NM Bermuda, LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NM Financial Services, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

--------------------------------------------------------------------------------



 

Legal Name

 

Filing Jurisdiction

 

Chief Executive Office

 

 

 

 

 

NM Nevada Trust

 

Massachusetts

 

3200 Las Vegas Blvd.,
Las Vegas, NV

 

 

 

 

 

NMG Global Mobility, Inc.

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

The Neiman Marcus Group LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMGP, LLC

 

Virginia

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

Worth Avenue Leasing Company

 

Florida

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG California Salon LLC

 

California

 

9700 Wilshire Blvd,
Beverly Hills, CA 90212

 

 

 

 

 

NMG Florida Salon LLC

 

Florida

 

5860 Glades Road,
Boca Raton, FL 33431

 

 

 

 

 

NMG Salon Holdings LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG Salons LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

NMG Texas Salon LLC

 

Texas

 

1618 Main Street,
Dallas, Texas 75201

 

 

 

 

 

The NMG Subsidiary LLC

 

Delaware

 

1618 Main Street,
Dallas, Texas 75201

 

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

COMMERCIAL TORT CLAIMS

 

(1)  Reference is made to the class action settlement involving Visa and
Mastercard, who separately and together with certain banks, engaged with certain
actions that resulted in merchants paying excessive interchange fees when
accepting Visa and Mastercard credit and debit cards in connection with store
and online purchases.  Under the settlement, Visa, Mastercard and other bank
defendants have agreed to provide approximately $6.24 billion in class
settlement funds.  The net class settlement fund will be used to pay valid
claims of merchants that accepted Visa and Mastercard credit or debit cards
between January 1, 2004 through January 25, 2019.

 

The Court has given preliminary approval to this settlement.  A Court hearing is
set for November 7, 2019 for the Court to officially approve of the settlement.

 

Merchants have until July 23, 2019 to decide if they will stay in the settlement
and wait to file a claim, object to the settlement and file a notice to appear
with the Court, or to opt out and make a separate claim.

 

The Company is in the process of evaluating the potential recovery on its
portion of the claims and believes there is a reasonable chance such recovery
will exceed $2.5 million.

 

--------------------------------------------------------------------------------



 

SCHEDULE V

 

ORIGINAL GUARANTORS

 

Legal Name

 

1.

Mariposa Intermediate Holdings LLC

 

 

2.

Mariposa Borrower, Inc.

 

 

3.

Bergdorf Goodman Inc.

 

 

4.

Bergdorf Graphics, Inc.

 

 

5.

BG Productions, Inc.

 

 

6.

Neiman Marcus Group LTD LLC (f/k/a Neiman Marcus Group LTD Inc.)

 

 

7.

NEMA Beverage Corporation

 

 

8.

NEMA Beverage Holding Corporation

 

 

9.

NEMA Beverage Parent Corporation

 

 

10.

NM Bermuda, LLC

 

 

11.

NM Financial Services, Inc.

 

 

12.

NM Nevada Trust

 

 

13.

NMG Global Mobility, Inc.

 

 

14.

The Neiman Marcus Group LLC (f/k/a The Neiman Marcus Group, Inc.)

 

 

15.

NMGP, LLC

 

 

16.

Worth Avenue Leasing Company

 

--------------------------------------------------------------------------------